 

Exhibit 10.22

MANAGEMENT SERVICES AGREEMENT

by and between

FOSTER DEVELOPMENT, INC.

(Management Company)

and

CHP II RIVERVIEW FL TENANT, LLC

(Tenant)

The Crossings at Riverview

Riverview, Florida

Effective as of September 1, 2018

 

 

 




 

--------------------------------------------------------------------------------

 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT, is made and effective as of the 1st day of
September, 2018 (the “Effective Date”) by and between CHP II RIVERVIEW FL
TENANT, LLC, a Delaware limited liability company (“Tenant”), and FOSTER
DEVELOPMENT, INC., a Missouri corporation (“Management Company”).

 

WITNESSETH:

WHEREAS, CHP II RIVERVIEW FL OWNER, LLC, a Delaware limited liability company
(“Landlord”) is the owner of that certain assisted living and memory care
facility known as “The Crossings at Riverview” located at 8451 US-301,
Riverview, Florida 33578 (the “Facility”) and all of the furniture, furnishings,
equipment and other personal property located at the Facility; and

WHEREAS, Tenant and Landlord have entered into a lease agreement with respect to
the Facility; and

WHEREAS, Tenant wishes to engage Management Company, and Management Company
wishes to provide certain services to Tenant during the Term, relating to the
management of the Facility, on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, in
consideration of the mutual provisions and covenants herein contained, agree as
follows:

ARTICLE 1.

1.1Definitions.  The following terms shall have the meanings set forth below
when capitalized herein:

“Adjusted NOI” means an amount equal to NOI plus an adjustment for Excess
Insurance Cost (as hereafter defined) and/or Declined Insurance Savings (as
hereinafter defined) as appropriate.  In the event a particular insurance policy
is included in the calculation of both Excess Insurance Cost and Declined
Insurance Savings, the adjustment to NOI for that policy shall be limited to the
greater amount of Excess Insurance Cost or Declined Insurance Savings for that
policy and not an adjustment under both concepts.

“Administrator” means such employee of the Management Company or Staffing
Company who is responsible for the daily management of the Facility and will be
under the direct supervision of Management Company (but at the expense of the
Facility as an Operating Expense).

“Affiliate” means the following two entities are “Affiliates” if

(a)one of the entities is a Subsidiary of the other entity;

(b)both of the entities are Subsidiaries of the same entity; or

2

--------------------------------------------------------------------------------

 

(c)both of the entities are Controlled by the same Person.

“Affiliated Agreement” means any Management Services Agreement by and between
Management Company or its Affiliate and Tenant or its Affiliate, whether entered
into as of the Effective Date or in the future.

“Agreement” means this Management Services Agreement, together with any
amendments hereto entered into by the parties from time to time.

“Alternative Program” shall have the meaning set forth in Section 5.2.

“Base Management Fee” shall have the meaning set forth in Section 3.1(a).

“Budget” shall have the meaning set forth in Section 2.5(c).

“Business Day” means any day other than a Saturday, Sunday or legal holiday in
the State of Florida.

“Capital Expenditures” means certain expenses for renovations, replacements,
maintenance, alterations, improvements or renewals to the Facility that are
typically classified as capital expenditures in accordance with GAAP; provided
however, the parties acknowledge and agree that unit turnover costs shall not be
deemed to be Capital Expenditures.

“Control” means:

(a)the right to exercise, directly or indirectly, a majority of the votes which
may be voted at a meeting of (i) the shareholders of the corporation, in the
case of a corporation, (ii) the shareholders of the general partner, in the case
of a limited partnership, or (iii) the equity holders or other voting
participants of a Person that is not a corporation or limited partnership; or

(b)the right to elect or appoint, directly or indirectly, a majority of (i) the
directors of the corporation, in the case of a corporation, (ii) the directors
of the general partner, in the case of a limited partnership, or (iii) a
majority of the Persons who have the right to manage or supervise the management
of the affairs and business of a Person that is not a corporation or limited
partnership,

(c)and “Controlled” has a corresponding meaning.

“Declined Insurance Savings” shall have the meaning set forth in Section 5.2.

“Effective Date” shall have the meaning set forth in the first paragraph of this
Agreement.

“Emergency and Evacuation Procedures” shall have the meaning set forth in
Section 2.4(p).

“Employee Training Plan” shall have the meaning set forth in Section 2.4(a).

“Excess Cash Flow” shall mean an amount, if any, equal to Adjusted NOI in excess
of the Incentive Threshold.

3

--------------------------------------------------------------------------------

 

“Excess Insurance Cost” shall mean the amount, if any, that the cost of
insurance required to be maintained by Management Company hereunder is increased
due to a change by Tenant in the coverages types or limits required beyond those
set forth on Exhibit A; provided, however, that if such annual cost increase is
$5,000 or less, Excess Insurance Cost shall be deemed to be “zero”.

“Facility” shall have the meaning set forth in the recitals.

“Facility Employees” shall mean all persons employed in the operation of the
Facility, whether employed (at the discretion of the Management Company)
directly by the Management Company or by the Staffing Company.

“Facility Mortgage” means any mortgage or deed of trust secured by the Facility.

“FF&E Reserve” shall have the meaning set forth in Section 2.8.

“FF&E Reserve Payment” means an amount equal to $500.00 multiplied by the total
number of rental units on an annual basis (but prorated for any partial Fiscal
Year during the Term), and increasing on each Increase Date by three percent
(3%) over the FF&E Reserve Payment for the prior year, and as may be further
adjusted by Tenant and Management Company in connection with the required
amounts set forth in the approved Budget pursuant to the terms of Section 2.5,
or as otherwise required by Mortgagee.

“Fiscal Year” means each calendar year during the Term.  The period from the
Effective Date through December 31, 2018 shall be the first Fiscal Year.

“GAAP” means generally accepted accounting principles in the United States.

“Hazardous Material” shall mean (a) any hazardous waste, any extremely hazardous
waste, or any restricted hazardous waste, or words of similar import, as defined
in the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.); (b)
any hazardous substances as defined in the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.); (c) any toxic
substances as defined in the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.); (d) any pollutant as defined in the Clean Water Act (33 U.S.C. § 1251 et
seq.); (e) gasoline, petroleum or other hydrocarbon products or by-products; (f)
asbestos; (g) any material, substance or waste subject to regulation pursuant to
any regulations implementing the National Environmental Policy Act, including,
but not limited to, those regulations set forth in 47 C.F.R. § 1.1301 1.1319
(1986), as amended and supplemented from time to time and any similar
replacement regulations; or (h) any other materials, substances, or wastes
subject to environmental regulation under any applicable federal, state or local
law, regulation, or ordinance now or hereafter in effect.

“Incentive Management Fee” shall have the meaning set forth in Section 3.1(b).

“Incentive Threshold” means an amount, commencing in Fiscal Year 2020, equal to
the anticipated NOI set forth in the Annual Budget for the applicable Fiscal
Year (and prorated for any partial Fiscal Year), and which for Fiscal Year 2020
shall not be less than One Million Nine Hundred Thousand Dollars
($1,900,000).  Should Tenant expand the physical plant or add

4

--------------------------------------------------------------------------------

 

additional residential units, the foregoing thresholds may be adjusted as
mutually agreed by Tenant and Manager.

“Incident” shall have the meaning set forth in Section 2.7.

“Increase Date” means January 1st of each Fiscal Year during the Term, with the
first Increase Date being January 1, 2019.

“Inventories” means inventories as defined by GAAP and provisions in storerooms,
medical supplies, other merchandise intended for sale, mechanical supplies,
stationery and other expenses, supplies and similar items.

“Landlord” shall have the meaning set forth in the recitals.

“Legal Requirements” means any (i) law, code, rule, ordinance or regulation
applicable to Tenant, Management Company and/or the Facility, the ownership or
operation thereof or services provided at the Facility by any party; (ii) any
order of any governmental authority having jurisdiction over Tenant, Management
Company and/or the Facility, the ownership or operation thereof or services
provided at the Facility by any party; (iii) any law, code, rule, regulation,
bulletin, decision, ruling or opinion applicable to reimbursement by Medicare,
Medicaid or any other governmental healthcare program for services or items
rendered at the Facility and (iv) any guidance, opinions, directives or other
publicly issued statements by a government authority or national accreditation
or trade association stating best practices, recommended policies or procedures
or similar advice for facilities similar to the Facility.

“Licenses” shall have the meaning set forth in Section 2.2.

“Management Company” shall have the meaning set forth in the recitals.

“Management Company Default” shall have the meaning set forth in Section 7.1.

“Management Company Expenses” shall mean those expenses that, unless otherwise
approved as a part of the Budget, or otherwise approved by Tenant, shall be paid
by Management Company without reimbursement by Tenant, including, without
limitation:

(i)any expenses for Management Company’s corporate office physical plant,
equipment or supplies or accounting software, other than as specifically
included in the Approved Operating Budget;

(ii)any overhead expense of Management Company incurred in its general offices
or salaries of any non-Facility specific executive personnel of Management
Company, but excluding Management Company personnel allocated to initiatives for
the Facility such as additional marketing or special capital projects as
contained in the Budget or approved in writing by the Tenant;

(iii)salaries, wages, and expenses allocable to any personnel for activities
with regard to providing in-house accounting services;

5

--------------------------------------------------------------------------------

 

(iv)any salaries, wages, and expenses for any corporate office personnel located
at the Facility;

(v)any computer time, equipment, payroll processing service or other expense
used or incurred in processing payroll as such expense relates to  non-Facility
specific Management Company personnel employed by Management Company, the books
and records of the Facility or in preparing any statements or reports (other
than the annual audits, tax returns and/or specialized reports required by
outside agencies).  Payroll processing charges relating to Management Company
personnel who are employed at the Facility will be the responsibility of the
Tenant;

(vi)any employee claim which is not covered by insurance, if the claim arose as
a result of the gross negligence or intentional misconduct of Management
Company, or its employees, representatives or agents;

(vii)costs incurred by Management Company for political contributions;

(viii)costs attributable to losses which are covered by the indemnity
obligations of Management Company pursuant to Section 8.2 of this Agreement;

(ix)costs incurred by Management Company for advertising expenses of Management
Company (other than costs of marketing the Facility for lease or occupancy and
costs of employment ads for positions at the Facility);

(x)costs incurred by Management Company for any in-house risk manager,
architect, engineer, accountant or other professional advisor or consultant
employed by Management Company (as distinct from third parties engaged for the
performance of such services) except for allocations for services rendered
directly to the Facility; and

(xi)costs incurred by Management Company for dues of Management Company or any
of its employees in professional organizations or for any of Management
Company’s employees participating in industry conventions or meetings.

“Management Company Losses” shall have the meaning set forth in Section 8.1.

“Management Fees” means the Base Management Fee and Incentive Management Fee.

“Mortgagee” means the holder of any Facility Mortgage.

“NOI” means Revenues less Operating Expenses.

“Operating Account” shall have the meaning set forth in Section 2.8(a).

“Operating Expenses” means any or all, as the context requires, of the
following: (i) all costs and expenses incurred in connection with the operation,
management and maintenance of the Facility, including, without limitation, all
administrative, financial reporting, and general expenses,

6

--------------------------------------------------------------------------------

 

expenses relating to employment of Facility Employees (each of such expenses
shall be “at cost” with no additional fee or mark-up including salaries, payroll
taxes, benefits, cost of payroll, etc.); (ii) advertising and business promotion
expenses; (iii) Management Fees; (iv) the cost of Inventories and Supplies
consumed in the operation of the Facility; (v) costs and expenses for
preparation of claims and billing submissions and collection of Receivables and
other monies; (vi) insurance costs; (vii) all real property and personal
property taxes and assessments; (viii) those costs and expenses that are
expressly identified as Operating Expenses in this Agreement; (ix) costs related
to accounting and management software fees and Management Company’s server
utilization fees; (x) costs incurred to prepare a unit for an incoming resident;
(xi) costs of maintenance and repairs not included in Capital Expenditures;
(xii) food; (xiii) cost of compliance with Legal Requirements; (xiv) expenses
related to the provision of services including, except to the extent billed
directly to the resident, home health services; and (xv) any other non-capital
costs and expenses incurred in connection with the operation of the Facility or
as are specifically provided for elsewhere in this Agreement.  Operating
Expenses shall not include any Management Company Expenses or deductions for:
property debt service; depreciation or amortization; income taxes, franchise
taxes or similar taxes; rent payable from Tenant to Landlord pursuant to the
lease for the Facility; or costs relating to the Landlord’s or Tenant’s
ownership structure (all of which shall be paid directly by Landlord or Tenant,
as the case may be) or expenses incurred due to failure of Management Company to
cause the Facility to comply with the Legal Requirements, subject to the terms
hereof.  Notwithstanding the foregoing, Operating Expenses shall not include the
FF&E Reserve.

“Performance Threshold” means an amount equal to the anticipated NOI set forth
in the Annual Budget for the applicable Fiscal Year (and prorated for any
partial Fiscal Year), but which, commencing with the Budget for Fiscal Year
2019, shall be: (a) One Million Six Hundred Thousand Dollars ($1,600,000) for
Fiscal Year 2019, (b) One Million Eight Hundred Thousand Dollars ($1,800,000)
for Fiscal Year 2020, (c) One Million Nine Hundred Thousand Dollars ($1,900,000)
for Fiscal Year 2021, and (d) increased by two percent (2%) over the previous
Fiscal Year for each Fiscal Year thereafter..

“Person” means any natural person, firm, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, Governmental Authority or other legal entity, in each case whether in
its own or a representative capacity.

“Portfolio Sale” shall have the meaning set forth in Section 7.5.

“Receivables” shall mean all billed and unbilled accounts receivable, trade
receivables, work in progress, notes receivable and other receivables arising
out of or related to the provision of services in connection with the Facility.

“Revenues” means, for the applicable period of time, but without duplication,
all gross revenues and receipts of every kind derived by or for the benefit of
Tenant, Management Company or their affiliates from operating or causing the
operation of or arising out of the provision of services in connection with the
Facility and all departments and parts thereof, determined in accordance with
GAAP for each accounting period (with the exception of any pass-through fees),
including, but not limited to: income from both cash and credit transactions
(after reasonable deductions for rent concessions or rebates given, paid or
returned in ordinary course of obtaining

7

--------------------------------------------------------------------------------

 

Revenues, bad debt allowance, discounts for prompt or cash payments, refunds and
credit card payment fees) from rental or subleasing of every kind; community
fees; monthly occupancy fees; healthcare fees and ancillary service fees
received pursuant to various agreements with residents of the Facility; license,
lease and concession fees and rentals, off premises catering, if any, and
parking; income from vending machines; proceeds, if any, from business
interruption (but only to the extent it reimburses Tenant for lost income and
not for additional or other expenses) or other loss of income insurance; club
membership fees; income from food and beverage and catering sales; wholesale and
retail sales of merchandise (other than proceeds from the sale of furnishings,
fixtures and equipment no longer necessary to the operation of the Facility);
and service charges, to the extent not distributed to Facility Employees as
gratuities; all determined in accordance with GAAP; provided, however, that
Revenues shall not include the following: (i) management fees or reimbursements
paid by Tenant to Management Company pursuant to this Agreement; (ii) gross
receipts of revenue generated by lessees, sublessees, licensees or
concessionaires and not paid to Tenant, Management Company or their affiliates;
(iii) gratuities to Facility Employees; (iv) federal, state or municipal excise,
sales, occupancy, use or similar taxes collected directly from residents or
guests of the Facility or included as part of the sales price of any goods or
services; (v) proceeds of any insurance policy (except for loss of income
insurance as provided above) or condemnation or other taking; (vi) any proceeds
from any sale of the Facility or any other capital transaction; (vii) proceeds
of any financing or refinancing of any debt encumbering the Facility or any
portion thereof; (viii); proceeds from the disposition of furnishings, fixtures
and equipment or any capital asset no longer necessary for the operation of the
Facility; (ix) interest received or accrued with respect to amounts deposited in
any operating or reserve accounts of the Facility; (x) security deposits until
such time as the same are applied to current fees due for services rendered for
the Facility; (xi) awards of damages, settlement proceeds and other payments
received by Tenant in respect of any litigation other than litigation to collect
fees due for services rendered from the Facility or otherwise compensating
Tenant or Landlord for lost revenue; and (xii) payments under any policy of
title insurance.  Any community fees or deposits or other amounts that are
refunded to a resident shall be credited against Revenues during the month in
which such refunds are made, if previously included in Revenues.  

“Senior Living Facility” shall have the meaning set forth in Section 8.3(d).

“Severe Incident” shall have the meaning set forth in Section 2.7(a).

“Significant Property Damage” shall have the meaning set forth in Section
2.7(b).

“Staffing Company” means an entity affiliated with Management Company which will
be the employer of all Facility Employees, except for supervisory employees
identified by Management Company as key employees such as administrators,
directors of health and welfare, and dietary supervisors who may be the employed
by Management Company.

“Staffing Company Agreement” means the Agreement entered into by Management
Company and Staffing Company under which Staffing Company agrees to be the
employer of all Facility employees, in the form of Schedule 1.1 hereto.

“Subordinated Base Management Fee” shall have the meaning set forth in Section
3.1(c).

8

--------------------------------------------------------------------------------

 

“Subordination Threshold” means, commencing with Fiscal Year 2020, an amount
agreed upon by Tenant and Management Company as part of the Budget, but which in
no event shall be less than One Million Nine Hundred Thousand Dollars
($1,900,000) for Fiscal Year 2020.  Should Tenant expand the physical plant or
add additional residential units, the foregoing thresholds may be adjusted as
mutually agreed by Tenant and Manager.

“Subsidiary” means, in respect of any Person:

(a)any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect the majority of the board of directors of
such corporation is at the time directly or indirectly owned by (i) such Person,
(ii) such Person and one or more subsidiaries of such Person, or (iii) one or
more subsidiaries of such Person; or

(b)any limited or general partnership, joint venture, limited liability company
or other entity as to which (i) such Person, (ii) such Person and one or more of
its subsidiaries, or (iii) one or more subsidiaries of such Person owns, more
than a 50% ownership, equity or similar interest or has power to direct or cause
the direction of management and policies, or the power to elect the general
partner or managing partner (or equivalent thereof), of such limited or general
partnership, joint venture, limited liability company or other entity, as the
case may be.

“Supplies” means supply items necessary for the operation of the Facility.

“Tenant” shall have the meaning set forth in the first paragraph of this
Agreement.

“Tenant Default” shall have the meaning set forth in Section 7.2.

“Tenant Losses” shall have the meaning set forth in Section 8.2.

“Tenant’s Insurance” shall have the meaning set forth in Section 5.2.

“Term” shall have the meaning set forth in Section 2.1.

1.2Recitals.  The recitals set forth above are hereby incorporated as if set
forth herein in their entirety.

ARTICLE 2.
OPERATING TERMS AND APPOINTMENT AND EMPLOYMENT OF MANAGEMENT COMPANY AS AGENT
AND GENERAL MANAGEMENT COMPANY OF THE FACILITY

2.1Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of five (5) years thereafter subject to earlier
termination as set forth in Article 7 hereof (the “Term”).  After the expiration
of the initial five (5) year Term, the Term shall be automatically extended for
consecutive periods of one (1) year each unless written notice of an intent not
to extend is provided by Tenant or Management Company to the other not less than
one hundred twenty (120) days prior to the expiration of the then-current Term.

2.2Employment of Management Company. Tenant hereby appoints Management

9

--------------------------------------------------------------------------------

 

Company as the sole and exclusive manager of the Facility and subject to
Tenant’s ultimate responsibilities as the holder of the Licenses (as defined
below) and in accordance with all Legal Requirements, Management Company agrees
to act as the manager of the Facility.  In connection therewith, Management
Company shall supervise, direct and control the day to day business activities,
management and operation of the Facility and all phases of its operation and
management in the name of and on behalf of Tenant upon the terms and conditions
hereinafter stated. Management Company shall be responsible for managing the
Facility in a professional, competent and business-like manner, in material
compliance with all Legal Requirements and the terms and provisions of this
Agreement. Management Company shall, subject to compliance of Tenant with its
obligations hereunder, do all things as may be reasonably required to obtain,
maintain and preserve all necessary licenses, permits, authorizations,
certifications and approvals to operate the Facility so as to comply with all
applicable Legal Requirements (collectively, the “Licenses”).

2.3Retention of Legal Ownership by Tenant. Tenant shall at all times continue to
exercise legal ownership and control over the assets and operations of the
Facility, and Management Company shall perform its responsibilities as described
in this Agreement as agent to Tenant in accordance with written policies and
directives adopted by Tenant.  By entering into this Agreement, Tenant does not
delegate to Management Company any of the powers, duties, and responsibilities
vested in the Tenant by Legal Requirements, or by its articles of incorporation
or bylaws.  Management Company, at Tenant’s request, will propose written
policies and directives from time to time for consideration and possible
adoption by the Tenant.  Management Company will adopt, implement, and follow
such written policies and directives that Tenant shall require, subject to any
limitations stated herein.  Whenever this Agreement calls for the approval of
Tenant, such approval shall be considered granted only if expressed in writing,
which may be by email, and executed by a duly authorized officer of Tenant. In
the absence of any requirement for Tenant consent, then Management Company shall
be entitled, to the extent permitted by Legal Requirements, to rely upon its
reasonable business judgment, consistent with the terms of this Agreement and
the Budget, and act accordingly as agent for the Tenant.  

2.4Management Services to be Provided by Management Company.  During the Term,
Management Company shall, as agent and on behalf of Tenant, manage all aspects
of the day-to-day operation of the Facility.  Management Company shall act in
good faith and use its best reasonable efforts to perform its obligations
hereunder. In connection therewith, to the extent permitted by Legal
Requirements and in accordance with the Budget, Management Company (either
directly or through supervision of Facility Employees) shall:

 

(a)

Use care and due diligence to select, employ (in the name of the Staffing
Company), supervise, train and discharge an adequate staff of housekeepers,
maintenance, food service, activity, office and other employees, including an
Administrator (who may be replaced, from time to time), and promote, direct,
assign and discharge all such employees at Management Company’s sole
discretion.  All costs and expenses relating to Facility Employees, including
compensation and benefits incurred by the Staffing Company, shall constitute an
Operating Expense to be paid or reimbursed at Management Company’s actual cost,
without additional

10

--------------------------------------------------------------------------------

 

 

mark-up.  Management Company shall provide for and maintain a comprehensive
employee training and testing program with objective standards for all
categories of employees which meets or exceeds all governmental and industry
requirements and standards for minimum levels of training and degrees of
experience, all as specified in the employee, operating procedure or other
similar manual for the Facility, and will provide a level of staffing for all
categories of employees consistent with first class standards at facilities
offering similar services and at least equal to the minimum level of staffing
required by Legal Requirements. Management Company shall provide for and
maintain fidelity bonds and other appropriate protections with respect to any
person with access to funds belonging to the Facility. Such training shall be
implemented pursuant to a comprehensive program for training of Facility
Employees which Management Company shall develop and implement meeting the Legal
Requirements for use by the Facility (the “Employee Training Plan”).  Tenant
hereby approves the Staffing Company Agreement.

 

(b)

Establish general salary scales, personnel policies and appropriate employee
benefits for all Facility Employees. Facility Employee benefits may include
insurance benefits, incentive plans for key employees, and holiday, vacation,
personal leave and sick leave policy, consistent with the current policies of
Management Company;

 

(c)

Issue appropriate bills for services and materials furnished by the Facility and
use its commercially reasonable efforts to collect Receivables and monies owed
to the Facility; design and maintain customary accounting, billing, resident and
collection records; and prepare and file insurance, and any and all other
necessary or desirable applications, reports and claims related to revenue
production. All rates for services provided by Tenant and for the use of the
Facility, and any changes therein, shall be subject to approval through the
Budget. Tenant expressly assigns, to the extent permitted by Legal Requirements,
to Management Company the full right, power and authority as its agent to
administer, process and collect on Tenant’s behalf and in its name, all
Receivables and monies owed to the Facility. Any and all refunds, volume
discounts, rebates, reduced rates for timely payment, or other benefits derived
from business done at, on or through the Facility shall belong to Tenant and not
to Management Company;

 

(d)

Plan, supervise and conduct a program of regular maintenance and repair of the
Facility. Management Company shall not make any additions to the Facility
increasing or decreasing the square foot area, unit count, or licensed bed
capacity, without the prior written approval of Tenant, which approval may be
granted or withheld in Tenant’s sole and absolute discretion. Management Company
shall maintain a maintenance log of all repairs, replacements or improvements
made to the Facility which are capitalized under generally accepted accounting
principles;

11

--------------------------------------------------------------------------------

 

 

(e)

Provide directly, or through contracts, all necessary services, food, beverages,
cleaning and other supplies, equipment, furniture and furnishings for the
operation and maintenance of for the account of Tenant.  Unless the consent of
Tenant is otherwise obtained, all contracts or agreements entered into by
Management Company for the account of the Tenant shall be for a term of one (1)
year or less (unless for an amount of less than $10,000 in expected annual
compensation for certain contracts that customarily have a term of more than one
year (such as elevator maintenance contracts)) and be less than $25,000 (or
$50,000, provided such contract may be terminated by Tenant without fee or
penalty upon no more than thirty (30) days’ notice) in expected annual
compensation, and shall provide for payments contemplated by the then current
Budget.  To the extent permitted by Legal Requirements and the terms offered by
vendors, Management Company will offer to the Facility the opportunity to
participate in any group or volume purchasing contracts in which Management
Company may from time to time participate wherein such participation by the
Facility, in the sole opinion of Management Company, is deemed to be appropriate
and practical, provided that if any such group or volume purchasing contract
provides for an administrative fee payable to Management Company or its
Affiliates, (i) such administrative fee shall be reasonable and reflect
arms-length market rate terms and shall be first disclosed to Tenant before the
Facility participates in such contract and (ii) Tenant shall have the right to
disapprove the Facility’s participation in such contract in Tenant’s sole and
absolute discretion.  The Facility shall receive, pro rata if applicable, the
financial benefits of any purchasing contract concessions, discounts or rebates
with respect to any such contracts in which it participates.  Any contracts, the
expense of which is not provided for in the Budget, will be subject to the
approval of the Tenant.

 

(f)

Administer, supervise and schedule resident and other services of the Facility
as required under any residency agreement, including the provision of food, and
other ancillary services;

 

(g)

Provide for the orderly payment of accounts payable, all payments to the
Staffing Company for payroll services provided to the Facility, taxes, insurance
premiums and all other customary obligations of the Facility, and timely file
all applicable sales tax and/or personal property tax returns for the Facility;

 

(h)

Institute standards and procedures for admitting and discharging residents
pursuant to Legal Requirements, for charging residents for services and for
collecting the charges from residents or third parties;

 

(i)

Furnish to the Facility any and all policy manuals needed for the operation of
the Facility, including, but not limited to, the Employee Training Plan, and
propose revisions to said policy manuals as is needed from time to time to
assure, to the best of Management Company’s ability, that the Facility

12

--------------------------------------------------------------------------------

 

 

complies with all applicable Legal Requirements.  All manuals, procedures,
guidelines, work product, and other materials generated by Management Company
(except for the Employee Training Plan and any manuals existing at the Facility
on the Effective Date or any manuals that are produced as part of the Operating
Expenses, excluding policy and procedure manuals of Management Company),
however, are and shall remain the physical and intellectual property of
Management Company and shall remain the exclusive property of Management Company
even upon the expiration or termination of this Agreement;

 

(j)

If requested by Tenant, procure as an Operating Expense (i) the insurance set
forth in Article 5 and Exhibit A or (ii) such insurance as may otherwise be
required from time to time by a Mortgagee, Tenant or applicable Legal
Requirements.

 

(k)

Negotiate and enter into, in the name of and on behalf of Tenant, such
agreements, contracts and orders on a competitive price basis as it may deem
necessary or advisable for the furnishing of services, concessions and supplies
for the operation and maintenance of the Facility, subject to the limitations
set forth in Section 2.4(e).

 

(l)

Handle and settle all employee relations matters, provided however, that except
as may be required by any Legal Requirements, without the prior participation
and consent of Tenant, which may be withheld in its sole and absolute
discretion, Management Company shall not contact, recognize, initiate or respond
formally to communication with any organized labor union regarding the Facility
by any means including, without limitation, execution of any instrument which
recognizes any labor union with respect to Facility Employees, any collective
bargaining agreement, neutrality or any labor contract resulting therefrom
non-voluntarily agree to collectively bargain with Facility Employees in any
proposed bargaining unit at the Facility;

 

(m)

Obtain and maintain, on Tenant’s behalf and in Tenant’s name, pursuant to
Section 2.9, Licenses required by Legal Requirements for the operation of the
Facility;

 

(n)

Maintain an accounting and internal control system using accounts and
classifications consistent with those used in similar communities and as may be
directed by Tenant from time to time, including suitable books and records of
control and accounts as are necessary or required in order to comply with all
Legal Requirements;

 

(o)

Coordinate, on arm’s length, market rate terms as approved by Tenant, but not
provide unless otherwise licensed to do so, the provision of home health care
and other ancillary services to residents of the Facility as Management Company
may deem reasonable, necessary or desirable in connection with

13

--------------------------------------------------------------------------------

 

 

the management of the Facility;

 

(p)

Prepare and present to on-site personnel written emergency and evacuation
procedures for the protection, warning, and safe and timely evacuation of the
Facility of all residents, guests, invitees, and staff (the “Emergency and
Evacuation Procedures”). Management Company agrees to consult with insurance
carrier loss prevention consultants from time to time, and to change such
Emergency and Evacuation Procedures if reasonably recommended by them; provided,
that the Emergency and Evacuation Procedures shall at all times comply with all
Legal Requirements. Management Company shall take such steps as it deems
appropriate to assure the proper training of Facility Employees, and shall
assure that all residents receive and are knowledgeable about such Emergency and
Evacuation Procedures.

 

(q)

Management Company shall take such action as shall be necessary to ensure that
the Facility and the management thereof by Management Company comply in all
material respects with all Legal Requirements applicable to the Facility or the
management thereof by Management Company.  The parties agree that, to the extent
required by Legal Requirements, the services provided under this Agreement will
comply in all material respects with all federal and state-mandated regulations,
rules, or orders applicable to the services provided herein, including but not
limited to regulations promulgated under Title II, Subtitle F of the Health
Insurance Portability and Accountability Act (Public Law 104-91).  Each party
shall promptly provide to the other party within ten (10) days after receipt,
all (i) notices, reports or correspondence from governmental agencies that
assert deficiencies or charges against the Facility or that otherwise relate to
the suspension, revocation, or any other action adverse to any License, all
plans of correction submitted in response thereto and all correspondence
relating thereto and (ii) all notices or demands from third parties alleging any
violation of the Legal Requirements including, but not limited to, those related
to the services provided at the Facility to residents.

 

(r)

Management Company shall take such action as may be necessary to comply promptly
with any and all orders, evaluations, reports, or other Legal Requirements or,
with Tenant’s prior consent (which consent may be granted or withheld in
Tenant’s sole and absolute discretion), appeal or otherwise contest any action
taken by any governmental agency against the Facility.   In connection with any
such appeal, Tenant shall adequately secure and protect Management Company from
loss, cost, damage or expense by bond or other means reasonably satisfactory to
Management Company in order to contest by proper legal proceedings the validity
of any such Legal Requirement. Notwithstanding the foregoing, Tenant shall have
no obligation to secure and protect Management Company from any loss, cost,
damage or expense that arises directly out of Management Company’s breach of any
of its covenants under this Agreement.  Tenant, after having

14

--------------------------------------------------------------------------------

 

 

given its written approval, shall cooperate with Management Company with regard
to the contest, and Tenant shall pay all reasonable attorneys’ fees incurred
with regard to the contest from the Operating Accounts. Counsel for any such
contest shall be selected by Management Company and approved by Tenant.
Management Company shall, with the consent of Tenant and at Tenant’s cost and
expense, process all third party payment claims for the services provided at the
Facility, including, without limitation, consent to the exhaustion of all
applicable administrative proceedings or procedures, adjustments and denials by
governmental agencies or their fiscal intermediaries as third party payors.

 

(s)

To the extent modification of this Agreement is required to comply with Legal
Requirements, Management Company and Tenant agree to make such modification to
cause this Agreement to comply with all Legal Requirements. Expenses incurred as
the result of the noncompliance, cure and/or appeal shall, unless caused by
breach of Management Company’s obligations hereunder, be the responsibility of
Tenant. Management Company, however, shall not take any action under this
Section so long as Management Company has been informed that Tenant is
contesting, or has affirmed its intention to contest any such order or
requirement, unless a failure to comply promptly with any such order or
requirement would expose Management Company to civil or criminal liability.

 

(t)

Management Company immediately shall deliver to Tenant copies of all notices
received by it or received at the Facility from any Mortgagee.

 

(u)

Management Company shall oversee all capital projects involving Capital
Expenditures set forth in the Approved Capital Budget.  Except as otherwise
approved in writing by an officer or authorized representative of Tenant (in
Tenant’s sole and absolute discretion), all Capital Expenditures shall be made
only in accordance with an Approved Capital Budget. In the event of any
emergency requiring prompt action for the protection and safety of the Facility
or the residents and staff therein, in which it is not practicable to obtain
prior approval from the Tenant or a representative of the Tenant, Management
Company shall be entitled to take any required or necessary action without
Tenant’s prior approval.  Management Company shall provide a report to Tenant as
soon as practicable outlining the emergency situation and the actions taken.

 

(v)

Management Company shall establish and maintain records and procedures to
account for any resident funds deposited with the Facility.  In the event the
Facility shall receive any such resident funds, one or more “resident trust
accounts” shall be established in accordance with the terms hereof and all
disbursements therefrom and records and procedures relating thereto shall
conform with the requirements of third party reimbursement, licensure and all
other applicable requirements and the terms hereof.

15

--------------------------------------------------------------------------------

 

 

(w)

Management Company shall maintain adequate systems and procedures governed by
written policies and procedures covering all aspects of its operational and
fiscal processes and sufficient to ensure that the Facility’s assets and
business are safeguarded in all material respects.

 

(x)

To the extent any removals or remediation of Hazardous Materials are required by
Tenant or applicable law, the Management Company shall coordinate and implement
such removals and remediation measures, and any amounts paid in connection with
such action shall be considered an Operating Expense.

 

(y)

Management Company shall undertake reasonable efforts to notify Tenant
concerning the presence of any Hazardous Materials on or under the Facility of
which the Management Company has knowledge; provided, however, that unless
required by Legal Requirements, the parties shall otherwise maintain such
information confidential.

2.5Budget.

 

(a)

The Approved Operating Budget and Approved Capital Budget for Fiscal Year 2018
are attached hereto as Exhibit B.

 

(b)

For each Fiscal Year thereafter, Management Company shall submit to Tenant in
Microsoft Excel format and at least sixty (60) days prior to the beginning of
such Fiscal Year during the Term, an annual budget covering the operations of,
and proposed Capital Expenditures to be made with respect to, the Facility
containing the following items:

(i)A capital expenditure budget (the “Proposed Capital Budget”) setting forth,
on a cash basis, an estimate of the Capital Expenditures to be incurred for the
Facility, on a monthly basis for the next Fiscal Year.  Tenant may approve or
reject each proposed Capital Expenditure in its sole and absolute discretion,
except those required by Legal Requirements.  All Capital Expenditures shall be
paid from the FF&E Reserve; provided, however, that Capital Expenditures that do
not qualify under the Facility Mortgage for payment from the FF&E Reserve shall
be paid for from the Operating Account.  Notwithstanding anything herein to the
contrary, if and as required pursuant to any Facility Mortgage, the Proposed
Capital Budget shall generally provide for at least $500 per unit of Capital
Expenditures for the Facility to be expended from the FF&E Reserve on a rolling
twelve (12) month basis;

(ii)An operating budget (the “Proposed Operating Budget”) setting forth, on an
accrual basis and in sufficient line item detail, an estimate of the following
items for the Facility, on a monthly basis for the next Fiscal Year:

(a)unit occupancy and resident census;

(b) Revenues, including sufficient detail of room and board charges,

16

--------------------------------------------------------------------------------

 

and resident care and ancillary services fees; and

(c)Operating Expenses, including the costs for repairs and maintenance not
included in Capital Expenditures.

 

(c)

Tenant shall approve or disapprove of the Proposed Operating Budget and Proposed
Capital Budget in writing to Management Company, detailing the basis for
disapproval, within thirty (30) days after receipt.  Tenant shall have the right
to disapprove any Proposed Capital Budget which contemplates expenditures in
excess of the FF&E Reserve, unless such expenditures are required by applicable
Legal Requirements.  If Tenant does not approve or disapprove of the Proposed
Operating Budget or Proposed Capital Budget within such thirty (30) day period
then Tenant shall be deemed to have disapproved the Proposed Operating Budget or
Proposed Capital Budget, as applicable.  If Tenant disapproves the Proposed
Operating Budget or Proposed Capital Budget in the manner described above,
Management Company will resubmit the Proposed Operating Budget or Proposed
Capital Budget within fifteen (15) days after initial rejection.  Tenant shall
approve or disapprove any such resubmitted Proposed Operating Budget or Proposed
Capital Budget within fifteen (15) days of its receipt thereof.  The Tenant
shall not unreasonably withhold or delay its approval of any Proposed Operating
Budget or Proposed Capital Budget submitted by Management Company.  If Tenant
does not approve or disapprove of such resubmitted Proposed Operating Budget or
resubmitted Proposed Capital Budget within such fifteen (15) day period, then
Tenant shall be deemed to have approved such resubmitted Proposed Operating
Budget or resubmitted Proposed Capital Budget, as applicable.  The Operating
Budget and the Capital Budget as so finally approved by Tenant shall constitute
the “Approved Operating Budget” and the “Approved Capital Budget”, respectively,
for purposes hereof.  The Approved Operating Budget and the Approved Capital
Budget shall be known collectively as the “Budget” for purposes hereof.  Should
the budgeting process be delayed for any reason, until such delay is resolved,
Management Company will manage the Facility under the prior Fiscal Year’s
Budget.

 

(d)

An Approved Operating Budget shall constitute authorization for Management
Company to expend funds to manage the Facility pursuant to such Approved
Operating Budget, and Management Company may do so without further approval.
Management Company shall adhere to the Approved Operating Budget provided,
however, that Management Company may exceed the Approved Operating Budget for
any given month provided that the excess expenditure does not exceed the greater
of 10% or $10,000 for each operating expense functional line item of the
Approved Operating Budget.

 

(e)

If at any time circumstances indicate that the Approved Operating Budget does
not properly take into account the projected needs of the Facility,

17

--------------------------------------------------------------------------------

 

 

Management Company shall notify Tenant of the same and shall submit to Tenant a
proposed revision to the Approved Operating Budget which Tenant shall approve or
disapprove within thirty (30) days after submission. If the proposed revision is
disapproved by Tenant, Tenant and Management Company shall endeavor to agree on
a revised Approved Operating Budget. Once and if approved, Management Company’s
authority as to any revised Approved Operating Budget is the same as that
authorized for the original Approved Operating Budget.

 

(f)

The Approved Capital Budget shall constitute authorization for Management
Company to make the Capital Expenditures contemplated thereby. Tenant must
approve in writing, in its sole and absolute discretion, Management Company
entering into any contract with any Affiliate of Management Company and terms of
any such contract in connection therewith before any work commences.  If
Management Company believes the purchase or installation of new or replacement
equipment or other capital items not contemplated by the Approved Capital Budget
is or will be necessary or desirable, Management Company shall advise Tenant
thereof, but shall cause such items to be purchased and installed only after
obtaining the prior written authorization of Tenant, which authorization may be
granted or withheld in Tenant’s sole and absolute discretion.

2.6Reports to Tenant.

 

(a)

During the Term, Management Company shall deliver to Tenant the following
statements for the Facility prepared in accordance with GAAP applied
consistently from period to period (which shall be certified by an officer of
Management Company as being true and accurate in all material respects) by the
fifteenth (15th) calendar day of the month, except for the rent roll which shall
be submitted within the fifth (5th) Business Day of the month, and except for
those items set forth immediately below at Sections 2.6(a)(i), 2.6(a)(ii) and
2.6(a)(x) which shall be submitted within the tenth (10th) calendar day of the
month:

(i)Balance sheet and income statement, including a comparison of actual monthly
Revenues against the estimated amount set forth in the Approved Operating
Budget;

(ii)Trial balance (in Microsoft Excel format)

(iii)rent roll;

(iv)Report of daily census for the month;

(v)Marketing report in a form used for such reports by Management Company
internally;

(vi)Twelve month rolling cash flow projection;

18

--------------------------------------------------------------------------------

 

(vii)Detail of Management Fees calculations;

(viii)Capital Expenditure reconciliation to the Approved Capital Budget, with
supporting documentation, including but not limited to invoices and contracts
(in Microsoft Excel format);

(ix)Disclosure of any material communications with regulatory agencies and state
surveys;

(x)Reconciliation Statement that sets forth any activity in the equity account
of Tenant resulting from additional deposits into or withdrawals from the FF&E
Reserve or the Operating Account by Tenant or one of its Affiliates, together
with underlying documentation (including, but not limited to, invoices and
contracts)(in Microsoft Excel format);

(xi)Most recent sales tax and personal property tax filings, if and as
applicable, with the monthly reporting submittals;

(xii)Written report showing expenditures that vary from what is allocated in
either Approved Operating Budget or Approved Capital Budget by the greater of
five percent (5%) or five thousand and no/100 dollars ($5,000.00) with a written
explanation for such variance; and

(xiii)any other information relating to the Facility reasonably requested by
Tenant.

 

(b)

As an Operating Expense, Management Company shall prepare the following final
reports consistent with GAAP (which shall be certified by an officer of
Management Company as being true and accurate in all material respects) and
management status reports of the Facility, to be submitted to Tenant within
thirty-five (35) days after the end of each Fiscal Year:

(i)Balance sheet and income statement, including a comparison of actual Revenues
against the estimated amount set forth in the Approved Operating Budget;

(ii)Calculations of Management Fee;

(iii)Fixed asset additions;

(iv)Capital expense reconciliation to the Approved Capital Budget;

(v)Communications with any regulatory agencies; and

(vi)Management Company will cooperate in providing other reports as reasonably
requested by Tenant.

19

--------------------------------------------------------------------------------

 

 

(c)

Management Company shall also provide any assistance as reasonably requested by
the independent accountants for the Facility, selected by Tenant, in the
preparation of audited financial statements for the Facility. Such audited
financial statements shall be prepared at Tenant’s expense in accordance with
GAAP and delivered to Management Company and Tenant.  

 

(d)

Management Company shall provide to Tenant all accounting, financial statement,
and compliance-related deliverables described on and within the timeframes
outlined on Exhibit C attached hereto by e-mail as directed by Tenant and, if
applicable, using the corresponding template as set forth on Exhibit C.  In the
event there shall be any inconsistency between the terms and conditions set out
in this Section 2.6 and the terms and conditions of Exhibit C, this Section 2.6
shall prevail.

 

(e)

Management Company shall also provide the following services related to the
monthly and annual reports:

(i)Management Company shall make available to Tenant for inspection and/or
copying by Tenant upon request, all books, records and financial data relating
to the Facility in Management Company’s possession.  Tenant shall notify
Management Company at least five (5) Business Days in advance of such inspection
and shall conduct such inspection during mutually agreeable business hours.

(ii)Management Company shall promptly provide Tenant with (a) copies of all
findings and reports made pursuant to all licensure and/ or certification
surveys conducted at the Facility, all plans of correction submitted in response
thereto, and all correspondence relating to any deficiencies noted pursuant to
such surveys and (b) all documents related to any threatened or pending
litigation with respect to the Facility.

(iii)Management Company shall reasonably assist the Tenant and its accountants
in preparing and delivering to any lender, including Mortgagee, any required
monthly and annual reports.

(iv)Management Company shall provide Tenant annually with information concerning
any new competing community, and shall provide Tenant annually with any
revisions to the marketing plan for the Facility, and an annual competitive
analysis showing the Facility’s position in the market with a survey of
pertinent data of competing communities (to the extent requested by Tenant).

(v)Management Company shall provide Tenant with a market analysis on or before
the time of submission of the Proposed Operating Budget, setting forth basic
demographic data relating to the market area of the Facility, including,
population growth, employment and unemployment levels, age and other

20

--------------------------------------------------------------------------------

 

significant demographic characteristics of the population, major employers and
housing starts.

(vi)Management Company shall provide Tenant with disclosure of any material
communications with regulatory agencies, public payors, providers of ancillary
services as the Facility such as, but not limited to, home health, therapy,
pharmacy and hospice services and state surveys within three (3) days of receipt
of such communications.

2.7Incident Reporting.  In the event of a Severe Incident (defined in Section
2.7(a) below) or Significant Property Damage (defined in Section 2.7(b) below)
(in each case,  an "Incident"), Management Company shall notify Tenant within
twenty-four (24) hours of learning of the occurrence of any such Incident via
email at notice@cnl.com.  Such email notification shall include, at a minimum,
(i) the names and contact information of the parties involved in the Incident,
to the extent known at that time, (ii) a brief description of the Incident, and
(iii) all measures that Management Company (or any other Person(s), to the
knowledge of Management Company) is currently undertaking, or plans to undertake
to the extent known, to resolve the Incident and to prevent, in connection with
a Severe Incident and/or Significant Property Damage, any further harm to person
or damage to property as result of such Incident.

 

(a)

Severe Incident.  The defined term "Severe Incident" shall mean any material or
significant accident, incident, claim, cause of action, loss of or damage to the
Facility or any other property of third parties, or injury to or death of a
person occurring on or about the Facility or adjoining sidewalks or rights of
way under Management Company's control during the Term, including, but not
limited to, the following: (i) a fatality, (ii) claim of abuse, assault or
molestation, (iii) personal injury resulting in the amputation of a limb, brain
injury, burns over fifty percent (50%) or more of a person's body, hearing or
sight loss, internal injury resulting in impaired organ function, spinal cord
injury resulting in any degree of paralysis, or substantial disfigurement, (iv)
a mass casualty event, such as a flood, wildfire or building fire, earthquake,
or building collapse, or (v) the elopement of a resident or a missing
resident.  Notwithstanding the foregoing, Management Company shall not have to
provide any information regarding a Severe Incident which would violate HIPAA or
any similar patient confidentiality law or act, nor shall Tenant have to report
any deaths which occur in the ordinary course of medical care and not out of an
unusual incident.

 

(b)

Significant Property Damage.  The defined term "Significant Property Damage"
shall mean any incident resulting in significant damage to the Facility
including, but not limited to the following: fires, floods, hail, severe wind,
hurricanes and/or tornados, earthquakes, catastrophic structure failure, roof
collapse, or any Force Majeure Event caused by either man or nature.

21

--------------------------------------------------------------------------------

 

2.8Bank Accounts and Cash Balance.

 

(a)

Management Company shall deposit all Revenues received into a separate,
segregated bank account (the “Operating Account”) established in Tenant’s name
at a bank approved by Tenant and Management Company, and shall supervise the
disbursements from the Operating Account on behalf of Tenant of such amounts and
at such times as the same are required in Management Company’s reasonable
business judgment, and in accordance with the provisions of this Agreement.
Management Company shall discharge such supervisory responsibilities in
accordance with reasonable and customary business standards and practices.  All
Operating Expenses, including Management Fees, shall be paid out of the
Operating Account.  Tenant and Management Company shall specify the signatory or
signatories of Management Company required on all checks or other documents of
withdrawal submitted by Management Company on the Operating Account. Funds in
the Operating Accounts shall not be commingled with any other funds controlled
by Management Company, unless approved by Tenant and will be disbursed only in
accordance with this Agreement and, from time to time, upon the specific
instructions of Tenant. Management Company shall not withdraw any monies from
the Operating Account to pay any item other than Operating Expenses permitted
pursuant to the Approved Operating Budget or the Approved Capital Budget, as
applicable, including the Management Fee and all amounts due Management Company
or its affiliates pursuant to any other agreement in respect of the Facility, or
any emergency expenses pursuant to Section 2.4 hereof.

 

(b)

Landlord shall establish a reserve account (the “FF&E Reserve”) at a bank
approved by Management Company, such approval not to be unreasonably withheld or
delayed.  Each month during the Term, Management Company shall transfer into the
FF&E Reserve an amount equal to one twelfth (1/12) of the FF&E Reserve
Payment.  Transfers into the FF&E Reserve shall be made on or before the
fifteenth (15th) day of each month.  Funds deposited into the FF&E Reserve shall
be disbursed in accordance with the Approved Capital Budget.  Management Company
and Tenant or Landlord shall each be signatories on the FF&E Reserve, but the
Landlord shall be the account holder and all funds contained therein shall be
the property of Landlord.  

 

(c)

All rights granted to Management Company under the terms of this Agreement,
including the payment of Management Fees, are and shall be subordinate to the
liens of lenders securing the current indebtedness of Tenant (however, any
Management Fees which are not paid due to the foregoing subordination provision
shall accrue and Management Company shall have the right to terminate this
Agreement in accordance with the terms of Section 7.2(a)(iv)).

 

(d)

Tenant will maintain a minimum cash balance of $50,000 in the Operating Account.
Tenant will also fund all reasonable cash requests of Management

22

--------------------------------------------------------------------------------

 

 

Company to maintain the foregoing cash balance in the Operating
Account.  Without limiting the foregoing, on the Effective Date, Tenant will
fund the Operating Account with a minimum of $50,000.  

 

(e)

Tenant may sweep, on a monthly basis, all cash in excess of the above-described
minimum cash balance, by the 20th calendar day of the following month.

2.9Licenses.

 

(a)

Management Company, as agent of Tenant, shall assist Tenant in its application
for, and maintenance of, in Tenant’s name, all Licenses from all governmental
agencies which have jurisdiction over the Tenant and operation of the Facility.

 

(b)

Neither Tenant nor Management Company shall knowingly take any action or fail to
take any action which could reasonably be expected to cause a governmental
authority having jurisdiction over the operation of the Facility to institute
any proceeding to suspend, rescind or revoke any License.

2.10Quality Controls. Management Company shall activate and maintain on a
continuing basis, a quality assurance program which provides objective
measurements of the quality of services provided at the Facility.  In connection
therewith, Management Company shall utilize such techniques (e.g. resident
interviews and periodic inspections) as Management Company may reasonably deem
necessary to maintain the quality of the Facility.

2.11Use of Management Company’s Personnel. Representatives of Management Company
shall visit the Facility as often as Management Company deems necessary.  All
reasonable out-of-pocket expenses arising from travel and lodging connected with
such visitations shall be borne by the Facility as an Operating Expense, except
that any such expenses which are not reasonable in amount or nature and those
which do not provide support to the services provided by Management Company
hereunder shall be borne by the Management Company.

2.12Taxes.  Any applicable income taxes of Tenant, any federal, state or local
taxes, assessments or other governmental charges imposed on the Facility are the
obligations of Tenant, not of Management Company, and all of the foregoing, with
the exception of any applicable income taxes (which shall be paid directly by
Tenant), shall be paid out of the Operating Account of the Facility as Operating
Expenses.  With the Tenant’s prior written consent, Management Company may, and
at Tenant’s direction shall, contest the validity or amount of any such tax or
imposition on the Facility.  Management Company shall cause all Social Security
and federal and state income tax withholding and other employee taxes related to
all Facility Employees which may be due and payable to be paid promptly from the
Operating Account of the Facility as Operating Expenses before the payment of
any other Operating Expenses therefrom.

2.13Information Regarding the Facility.  Management Company shall maintain and
provide to Tenant, upon Tenant’s request or upon termination of this Agreement,
a complete set of the following:

23

--------------------------------------------------------------------------------

 

 

(a)

books and records of the Facility held by Management Company;

 

(b)

personal property relating to the Facility;

 

(c)

service contracts relating to the Facility;

 

(d)

all necessary records relating to the operation of the Facility and the personal
property located at the Facility belonging to Tenant;

 

(e)

all licenses, permits, operating or occupancy certificates, employment
contracts, service contracts, cooperation agreements, and transfer or
transportation agreements, relating to the maintenance and operation of the
Facility;

 

(f)

a copy of Management Company’s documented crisis and/or disaster communication
and management plan for the Facility in form and substance required by
applicable Legal Requirements; and

 

(g)

the Employee Training Plan, provided, however, that Management Company may
remove its policies and procedures manuals from same.

Management Company shall be responsible for the due and proper maintenance of
all items on the foregoing lists, the cost of which shall be an Operating
Expense.

Management Company, upon request by the Tenant, will make available to the
Tenant for review at the corporate offices of Management Company, all facility
operational materials, including policy and procedure manuals and standard
operational materials and other similar materials.  Management Company agrees to
change any policy and/or procedure which violates any Legal Requirement so as to
cause such policy or procedure to comply with all Legal Requirements.  In
addition, if Tenant requests any other change to any policy or procedure,
Management Company and Tenant will work together to revise such policy or
procedures but will not be required to implement changes which are based solely
on business considerations.  Any and all changes in the standard management
program of Management Company will be documented and clearly expressed in the
“Policies and Procedures Exceptions Manual” which will be maintained in the
Facility.

2.14Audit Rights.  Tenant shall have the right, at its sole cost and expense, to
perform an audit on any of the reports provided by Management Company, and
Management Company agrees to reasonably cooperate with any such audit. Subject
to Legal Requirements, Tenant shall have access to Management Company’s books
and records relating to the Facility and shall have the right to audit such
books and records, including, with respect to any reports furnished by
Management Company to Tenant pursuant to the terms of this Agreement, during the
period of this Agreement and for a period of five (5) years after termination of
this Agreement. Subject to Legal Requirements, Tenant also reserves the right,
upon reasonable notice and during business hours, to perform any and all
additional audits relating to Management Company’s activities either at the
Facility or at Management Company’s office located at 1240 East Independence
Avenue, Suite 200, Springfield, MO 65804.  If Tenant’s employees or agents
discover either weaknesses in internal control or material errors in record
keeping, Management Company shall correct such

24

--------------------------------------------------------------------------------

 

discrepancies either upon discovery or within a commercially reasonable period
of time using diligent, efforts to remedy same and Management Company shall make
any reasonable process changes to correct internal control weaknesses and to
ensure any material errors in record keeping do not reoccur. Management Company
shall inform Tenant in writing of the action taken to correct such audit
discrepancies. If Management Company fails to correct such discrepancies, Tenant
shall have the right to (i) require Management Company to outsource the
necessary accounting functions to Tenant-approved third-party service providers
or (ii) terminate this Agreement. Any and all such audits conducted either by
Tenant’s employees or agents shall be at the sole expense of Tenant. However, if
an audit reveals any material weaknesses or significant deficiencies in internal
controls as defined by the Public Company Accounting Oversight Board, any
material errors in record keeping, any misappropriation of funds by Management
Company, its agents or employees or if the audit reveals that the net cash flow
from the Facility for the period audited exceeded the net cash flow reported by
Management Company in the reports submitted to Tenant pursuant to the terms of
this Agreement for such period by 3%, the cost of the audit shall be borne by
Management Company.  Tenant’s right to require Management Company to pay the
cost of audit under these circumstances shall be in addition to any other rights
or remedies that Tenant may have under this Agreement or in law or equity.

ARTICLE 3.
MANAGEMENT FEE

3.1Management Fees.  Compensation to Management Company shall be comprised of
the following:

 

(a)

Base Management Fee. During the Term, Management Company shall receive five
percent (5%) of the gross collected Revenues received each month (“Base
Management Fee”). The Base Management Fee for each month shall be paid to
Management Company from the Operating Account of the Facility no later than
fifteen (15) days following the end of that month.

 

(b)

Incentive Management Fee. Management Company shall receive an “Incentive
Management Fee” equal to fifty percent (50%) of Excess Cash Flow in any given
Fiscal Year.  Notwithstanding the foregoing, the Incentive Management Fee shall
not exceed a cap equal to two percent (2%) of Revenues collected for the
applicable Fiscal Year.  The calculation of the Incentive Management Fee shall
be measured and paid (if at all) each Fiscal Year quarter, but reconciled on an
annual Fiscal Year basis, with a final measurement done within sixty (60) days
following the end of each Fiscal Year. Each Fiscal Year’s calculation shall
stand alone and not accrue or accumulate from year to year.  The Incentive
Management Fee shall be considered an Operating Expense, but shall be excluded
when computing the Incentive Management Fee and Subordinated Base Management
Fee, as described below.  The amount of Incentive Management Fee to be paid at
any Fiscal Year quarter will be the Incentive Management Fee expense less any
Incentive Management Fee expense previously paid for the Fiscal Year being
measured.

25

--------------------------------------------------------------------------------

 

 

(c)

Subordination of Base Management Fee.  During the Term, in the event Adjusted
NOI does not equal or exceed the Subordination Threshold (before funding debt
service and the FF&E Reserve, but after Base Management Fee) (a “Threshold
Shortfall”) for any Fiscal Year, then the lesser of the amount of such Threshold
Shortfall or forty percent (40%) of the Base Management Fee (the lesser of such
amount, the “Subordinated Base Management Fee”) shall not be paid and shall
accrue and be payable to Management Company in accordance with the terms of this
Section 3.1(c).  The calculation shall be measured each quarter and reconciled
on an annual basis.  The Subordinated Base Management Fee shall be payable to
Management Company if the Facility NOI exceeds the Subordination Threshold for
two consecutive calendar years by an amount equal to or greater than the
Threshold Shortfall.  In no event shall Subordinated Base Management Fee be paid
from sources other than cash flow resulting from Adjusted NOI above the
Subordination Threshold.  The payment of the Subordinated Base Management Fee
shall occur in the same manner as the payment of the Incentive Management Fee,
and shall be subject to a reconciliation on a quarterly and annual basis.

 

(d)

The Management Fee shall be Management Company’s only compensation under this
Agreement. Without limiting the foregoing, except as otherwise expressly agreed
in writing between the parties or in an Approved Operating Budget, the
Management Fee will be the sole source of funds available from the operation of
the Facility to cover Management Company Expenses.

ARTICLE 4.
OTHER TRANSACTIONS WITH MANAGEMENT COMPANY OR ITS AFFILIATES

4.1Transactions with Management Company and Its Affiliates.  Notwithstanding
anything else herein contained, Management Company shall not, without the prior
written consent of Tenant after full disclosure by Management Company of such
affiliation and interest, cause Tenant to enter into any contract with
Management Company or any Affiliate thereof for services required to be provided
by Management Company under this Agreement, or pay any amount to Management
Company or its Affiliates, other than Management Fees described in Article 3
hereof, or reimbursement of bona fide expenses to unrelated third parties.

ARTICLE 5.
INSURANCE

5.1As of the Effective Date, Tenant or Landlord shall procure and maintain as an
Operating Expense the Property Insurance required pursuant to this Agreement and
Management Company shall procure and maintain as an Operating Expense the
Liability Insurance required pursuant to this Agreement.  The carrier and the
amount of coverage of each policy of insurance shall be satisfactory to Tenant
in its commercially reasonable discretion.  Tenant or Landlord may elect, in its
sole discretion, to procure and maintain as an Operating Expense some or all
insurance policies required and set forth on Exhibit A, except for Management
Company’s Workers’ Compensation, Employer’s Liability, Employment Practices and
Professional Liability insurance

26

--------------------------------------------------------------------------------

 

policies, upon sixty (60) days written notice to Management Company.  In the
event Tenant or Landlord elects to procure directly any of the required
insurance policies, then Tenant or Landlord shall be the named insured under
each policy and Management Company shall be named as an additional insured.  

5.2Notwithstanding anything contained herein to the contrary, when preparing the
Proposed Operating Budget for each Fiscal Year, Management Company shall have
the opportunity to suggest the replacement of any Tenant or Landlord-provided
insurance coverages hereunder (“Tenant’s Insurance”) with an alternative program
(“Alternative Program”) meeting all insurance requirements (including
carrier-rating, current property replacement values, comparable coverages,
sublimits and other insurance provisions as may be quoted for no more than a one
year policy term) set forth in this Agreement.  If the cost of such Alternative
Program is less than the cost of Tenant’s Insurance by at least ten percent
(10%) and Tenant elects to continue with Tenant’s Insurance, then for purposes
of calculating NOI under this Agreement for the applicable Fiscal Year,
Management Company shall receive a credit for the difference between the cost of
the Alternative Program and the actual cost of Tenant’s Insurance for said
Fiscal Year (the “Declined Insurance Savings”).  The amount of such credit shall
be an addition to the NOI used in calculating the Subordination Threshold and
Incentive Management Fee Threshold.

ARTICLE 6.
REPRESENTATIONS AND WARRANTIES

6.1Representations and Warranties of Tenant.  Tenant makes the following
representations and warranties which are material representations and warranties
upon which Management Company relied as an inducement to enter into this
Agreement:

 

(a)

Status of Tenant.  Tenant is a limited liability company duly organized and
validly existing in good standing under the laws of the State of Delaware
qualified in other jurisdictions where necessary in order to conduct its
business and has all necessary power to carry on its business as now being
conducted, to operate its properties as now being operated, to carry on its
contemplated business, to enter into this Agreement and to observe and perform
its terms.

 

(b)

Authority of Due Execution.  Tenant has full power and authority to execute and
deliver this Agreement and all related documents and to carry out the
transactions contemplated herein; which actions will not with the passing of
time, the giving of notice, or both, result in a default under or a breach or
violation of (i) the Tenant’s articles of incorporation or bylaws; or (ii) any
Legal Requirement, or any Facility Mortgage, note, bond, indenture, agreement,
lease, license, permit or other instrument or obligation to which Tenant is now
a party or by which Tenant or any of its assets may be bound or affected.

 

(c)

Litigation.  There is no litigation, claim, investigation, challenge or other
proceeding pending or, to the knowledge of Tenant, threatened against

27

--------------------------------------------------------------------------------

 

 

Tenant, its properties or business which seeks to enjoin or prohibit it from
entering into this Agreement.

 

(d)

Exclusion.  Tenant represents and warrants to Management Company, to the best of
Tenant’s knowledge, that neither Tenant nor any of its owners, officers,
directors, managers, or employees are excluded from participation in any federal
health care programs, as defined under 42 U.S.C. 1320a-7b(f), or any form of
state Medicaid program (each, an “Exclusion”), and to Tenant’s knowledge, there
are no pending or threatened governmental investigations that may lead to such
Exclusion.  Tenant agrees to notify Management Company of the commencement of
any such Exclusion or investigation within seven (7) Business Days of Tenant’s
first learning of it.  Management Company shall have the right to terminate this
Agreement upon learning of any investigation which may result, with reasonably
probability, in Tenant’s Exclusion, after giving Tenant not less than sixty (60)
days prior written notice of such election.  Tenant agrees to notify Management
Company of the status of any such investigation.  In the event of Tenant’s
Exclusion, Management Company shall have the right to terminate this Agreement
effective as of the earlier to occur of the following:  (i) sixty (60) days
after notice from Management Company of such termination; or (ii) the date on
which Tenant shall enter into an agreement with a replacement Management
Company.  In the event Management Company shall give notice to Tenant following
Tenant’s Exclusion under this Section 6.1(d), Tenant agrees to use its best
efforts in good faith to enter into an agreement with a replacement Management
Company as soon as possible following Management Company’s notice.  Tenant
agrees to indemnify Management Company and save it harmless from any penalty,
loss, cost or damage Management Company may incur as a result of Tenant’s
Exclusion.

6.2Representation, Warranties and Covenants of Management Company.  Management
Company makes the following representations and warranties which are material
representations and warranties upon which Tenant relied as an inducement to
enter this Agreement.

 

(a)

Status of Management Company.  Management Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Missouri, and has all necessary power to carry on its business as now being
conducted, to carry on its contemplated business, to enter into this Agreement
and to observe and perform its terms.

 

(b)

Authority and Due Execution.  Management Company has full power and authority to
execute and to deliver this Agreement and all related documents and to carry out
the transactions contemplated herein; which actions will not with the passing of
time, the giving of notice, or both, result in a default under or a breach or
violation of (i) Management Company’s Operating Agreement, or (ii) any Legal
Requirement, or any Facility Mortgage, note, bond indenture, agreement, lease,
license, permit or other instrument or

28

--------------------------------------------------------------------------------

 

 

obligation to which Management Company is now a party or by which Management
Company or any of its assets may be bound or affected.  This Agreement
constitutes a valid and binding obligation of Management Company, enforceable in
accordance with its terms, except to the extent that its enforceability is
limited by applicable bankruptcy, reorganization, insolvency, receivership or
other laws of general application or equitable principals related to or
affecting the enforcement of creditor’s rights.

 

(c)

Litigation.  There is no litigation, claim, investigation, challenge or other
proceeding pending or, to the knowledge of Management Company, threatened
against Management Company, its properties or business which seeks to enjoin or
prohibit it from entering into this Agreement.

 

(d)

Ownership of Management Company.  Attached hereto as Schedule 6.2(d) is a true
and accurate organizational chart depicting the ownership structure of
Management Company.

 

(e)

Qualifications of Management Company.  Management Company possesses the
requisite skills, expertise, and knowledge to perform its obligations hereunder.

 

(f)

Exclusion.  Management Company represents and warrants to Tenant that, to the
best of its knowledge, neither Management Company nor any of its owners,
officers, directors, managers, or employees have incurred an Exclusion, and to
Management Company’s knowledge, there are no pending or threatened governmental
investigations that may lead to such Exclusion.  Management Company agrees to
notify Tenant of the commencement of any such Exclusion or investigation within
seven (7) business days of Management Company’s first learning of it.  Tenant
shall have the right to terminate this Agreement upon learning of any such
investigation which may result, with reasonable probability, in Management
Company’s Exclusion, after giving Management Company not less than sixty (60)
days prior written notice of such election.  Management Company agrees to notify
Tenant of the status of any such investigation.  In the event of Management
Company’s Exclusion, Tenant shall have the right to terminate this Agreement
effective as of the earlier to occur of the following:  (i) sixty (60) days
after notice from Tenant of such termination; or (ii) the date on which Tenant
shall enter into an agreement with a replacement Management Company.  In the
event Tenant shall give notice to Management Company following Management
Company’s Exclusion under this Section 6.2(f), Tenant agrees to use its best
efforts in good faith to enter into an agreement with a replacement Management
Company as soon as possible following Tenant’s notice.  Management Company
agrees to indemnify Tenant and save it harmless from any penalty, loss, cost or
damage Tenant may incur as a result of Management Company’s Exclusion.

29

--------------------------------------------------------------------------------

 

ARTICLE 7.
TERMINATION

7.1Tenant Termination.  Tenant shall have the right to terminate this Agreement,
without paying any fee or penalty, when and if one or more of the following
events occur (hereinafter collectively referred to as “Management Company
Default”), after which Tenant shall have the right, but not the obligation, to
declare a termination of this Agreement in accordance with the termination
protocols set forth below:

 

(a)

appointment of a receiver or trustee to manage the assets of Management Company
or its Affiliates;

 

(b)

assignment for the benefit of creditors of the assets of Management Company or
its Affiliates;

 

(c)

ban on admissions, suspension of any License, or termination or revocation of
any License, if not corrected within five (5) Business Days;

 

(d)

Management Company’s negligence or willful misconduct;

 

(e)

any voluntary act of bankruptcy by Management Company or its Affiliates, or any
involuntary bankruptcy proceeding commenced against Management Company or its
Affiliates and not dismissed within sixty (60) days of the commencement thereof;

 

(f)

any event(s) resulting in none of Susan Foster, John Foster or Kevin Maddron
maintaining operational control of Manager, or any other change in control of
Management Company, whether by (i) sale of assets, (ii) sale, pledge,
assignment, exchange or transfer of stock or other equity interests, or (iii)
merger, consolidation, or otherwise, not previously approved by Tenant; or

 

(g)

Management Company’s breach of any provisions of this Agreement, where such
breach has not been cured within thirty (30) days after the giving of written
notice specifying the nature of the breach or such longer period as may
reasonably be required to diligently effect such cure, provided such longer
period does not violate the Legal Requirements and Management Company diligently
prosecutes a cure; or

 

(h)

Any “Management Company Default” by Management Company or its Affiliate under
any Affiliated Agreement.

7.2Management Company Termination.  Management Company shall have the right to
terminate this Agreement:

 

(a)

if and when one or more of the following events occur (hereinafter “Tenant
Default”), after which Management Company shall have the right, but not

30

--------------------------------------------------------------------------------

 

 

the obligation, to declare a termination of this Agreement in accordance with
the termination protocols set forth below:

(i)appointment of a receiver or trustee to manage the assets of Tenant;

(ii)assignment for the benefit of creditors of the assets of Tenant, except
Management Company shall agree to enter into any agreements which may be
required on behalf of the Mortgagee in order for the Landlord to obtain
financing, so long as the Management Fees and other amounts due to Management
Company set forth herein are not materially affected;

(iii)any voluntary act of bankruptcy by Tenant, or any involuntary proceeding
commenced against Tenant and not dismissed within sixty days of the commencement
thereof;

(iv)if there are insufficient funds in the Operating Account to pay the same,
failure by Tenant to pay Management Company in accordance with ARTICLE 3 hereof
within ten (5) Business Days after a demand in writing for same delivered by
Management Company to Tenant;

(v)failure by Tenant to comply with its obligations under Section 2.7(d), above,
to fund the Operating Account within ten (10) calendar days after a demand in
writing for same delivered by Management Company to Tenant; or

(vi)Tenant’s breach of any provision of this Agreement, where such breach has
not been cured within thirty (30) days after the giving of written notice
specifying the nature of the breach or such longer period as may reasonably be
required to diligently effect such cure.

 

(b)

Management Company shall have the right, but not the obligation, to terminate
this agreement within one hundred twenty days (120) of the sale of any or all of
the Facility; provided that such termination shall not be effective until ninety
(90) days following written notice from Management Company to Tenant of such
election.

 

(c)

Management Company shall have the right, but not the obligation, to terminate
this agreement within one hundred twenty days (120) in the event there shall be
a change of ownership or control of Tenant so that the Tenant is no longer an
Affiliate of CNL Healthcare Properties II, Inc., or Tenant shall sublease or
sublet the Facility to another operator which is not an Affiliate of CNL
Healthcare Properties II, Inc.; Provided, however, that such termination shall
not be effective until ninety (90) days following written notice from Management
Company to Tenant of such election.

7.3Performance Termination.  Commencing with the expiration of Fiscal Year 2020,
in the event that Adjusted NOI at any time does not equal or exceed eighty-seven
and one half percent (87.5%) of the Performance Threshold as calculated on a
rolling twelve (12) month basis, then the Tenant shall have the option to
terminate this Agreement by providing a ninety (90) day

31

--------------------------------------------------------------------------------

 

written notice to Management Company.  

7.4Force Majeure.  Notwithstanding anything else herein contained, neither party
shall have the right to terminate this Agreement as a result of any of the
reasons set forth in Section 7.1(g) or in Section 7.2(a)(v) above, if the event
is caused by strikes, other labor disturbances, fires, windstorm, earthquake,
arbitrary and capricious action by third party payors, war or other state of
national emergency, terrorism, or acts of God, in which the negligence of the
party seeking to avoid termination is not a materially contributing factor to
the occurrence of such event.  

7.5Termination Without Cause.  At any time during the Term, Tenant shall have
the right to terminate this Agreement for any reason or for no reason upon sixty
(60) days prior written notice to Management Company and payment to Management
Company, upon the effective date of such termination, of an amount (the
“Termination Fee”) equal to:

 

(a)

if terminated during the first two (2) years of the Agreement, the average of
the Management Fees (Base Management Fee plus Incentive Management Fee) for the
prior three (3) months multiplied by twelve (12);

 

(b)

if terminated during the third year of the Agreement, the average of the
Management Fees (Base Management Fee plus Incentive Management Fee) for the
prior three (3) months multiplied by nine (9);

 

(c)

if terminated during the fourth year of the Agreement, the average of the
Management Fees (Base Management Fee plus Incentive Management Fee) for the
prior three (3) months multiplied by six (6);

 

(d)

if terminated thereafter, the lesser of (i) the average of the Management Fees
(Base Management Fee plus Incentive Management Fee) for the prior three (3)
months multiplied by three (3); or (ii) the average of the Management Fees for
the prior three (3) months (Base Management Fee plus Incentive Management Fee)
multiplied by the number of months remaining in the Term.

Notwithstanding the foregoing, no Termination Fee shall be due to Property
Manager: (i) in the event this Agreement is terminated in connection with a sale
of the Facility and the purchaser of the Facility enters into a new management
agreement with Management Company or its Affiliate, or (ii) in the event this
Agreement is terminated in connection with the sale of greater than seventy-five
percent (75%) of the senior housing assets owned by CNL Healthcare Properties
II, Inc. (a “Portfolio Sale”), but excluding any Portfolio Sale to CNL
Healthcare Properties, Inc. or any of its Affiliates.  However, in the event
this Agreement is terminated in connection with a sale of the Facility (other
than a Portfolio Sale) and the purchaser of the Facility does not either assume
Tenant’s position under this Agreement or enter into a new management agreement
with Management Company or its Affiliate, then in addition to the Termination
Fee owing hereunder, Tenant also shall pay the Management Company a disposition
fee of $25,000 to compensate Management Company for work performed by it during
the sales process.

7.6Payment of Termination Fee.  In addition to and not in substitution for, its
other obligations arising under this Agreement, Tenant shall have the obligation
to pay the Termination

32

--------------------------------------------------------------------------------

 

Fee calculated as provided in Section 7.5 above to Management Company in each of
the following circumstances:

 

(a)

In the event Management Company shall terminate this Agreement pursuant to
Section 7.2(a), above;

 

(b)

In the event Tenant shall terminate this Agreement pursuant to Section 7.5,
above;

 

(c)

In the event Tenant shall terminate this Agreement pursuant to Section 7.8,
below.

7.7 Termination Upon Casualty or Condemnation.  Either party has the option to
terminate this Agreement without payment of fee or penalty upon 30 days prior
written notice to the other upon the occurrence of either of the following
events:

 

(a)

the Facility or any material portion thereof is damaged or destroyed to the
extent that, in the written opinion of an independent architect or engineer
chosen by Tenant and reasonably acceptable to Management Company: (1) it is not
practicable or desirable to rebuild, repair or restore the Facility to its
condition immediately preceding such damage within a period of six (6) months;
or (2) the conduct of normal operations of the Facility is interrupted for a
period of six (6) months or more; or

 

(b)

title to or possession of all or substantially all of the Facility is taken, on
either a permanent or temporary basis, under the exercise of the power of
eminent domain by a government authority or person, firm or corporation acting
under governmental authority which in the opinion of an independent architect or
engineer reasonably acceptable to both parties, prevents or is likely to prevent
the conduct of normal operations at the Facility for a period of at least six
(6) months.

7.8Termination Upon Foreclosure.  Tenant, at the direction of Mortgagee, or
Mortgagee shall have the option to terminate this Agreement, subject to the
rights of Management Company herein, upon ten (10) days’ prior written notice to
Management Company in connection with a foreclosure or delivery of a deed in
lieu thereof that is related to any Facility Mortgage, without any further
obligation to Management Company (except for the obligations of Tenant to pay
any Termination Fee under Section 6.6 above and any accrued Management Fees for
previous periods which have not been paid, each of which shall be the obligation
of Tenant but not Mortgagee).  Upon the request of Tenant, Management Company
shall enter into a written agreement acknowledging that its rights under the
Agreement are subordinate to any Facility Mortgage.

7.9Management Company’s Obligations After Termination or Expiration of
Agreement.  

 

(a)

Upon the expiration or termination of this Agreement, Management Company shall,
if requested:

33

--------------------------------------------------------------------------------

 

(i)deliver to Tenant, or such other person or persons designated by Tenant,
copies of all books and records of the Facility (including the Employee Training
Plan, provided, however, that Management Company may remove its policies and
procedures manuals from same) and all funds in the possession of Management
Company belonging to Tenant or received by Management Company pursuant to the
terms of this Agreement;

(ii)assign, transfer, or convey to Tenant, or such other person or persons
designated by Tenant, all service contracts and personal property relating to or
used in the operation and maintenance of the Facility, except any personal
property which was paid for and is owned by Management Company;

(iii)remove, at Management Company’s expense, all signs that it may have placed
at the Facility indicating that it is manager of same and replace and restore
the damage resulting therefrom; provided, however, that, Management Company
hereby grants Tenant a license or sublicense, as applicable, to use all
intellectual property used by Management Company in connection with the
operation of the Facility for a period of three (3) months after termination of
this Agreement so as to allow Tenant sufficient time to rebrand the Facility;

(iv)cooperate with Tenant in transitioning management to a new manager in
accordance with the Legal Requirements; and

Upon any termination or the expiration pursuant to this Section, the obligations
of the parties hereto (except those specified as surviving) shall cease as of
the date specified in the notice of termination, except that Management Company
shall comply with the applicable provisions of this Section and shall be
entitled to receive any and all compensation which may be due Management Company
hereunder through the effective date of such termination or expiration.

 

(b)

Tenant shall use commercially reasonable, good faith efforts to cause the new
operator or new manager (the “New Manager”) of the Facility to enter into an
Operations Transfer Agreement with the Management Company in a form reasonably
acceptable to all parties thereto.  

 

(c)

Tenant agrees to pay for the costs of any goods delivered and third-party
services rendered to the Facility and which would otherwise qualify as Operating
Expenses hereunder for time periods through the termination or expiration of
this Agreement (the “Termination Date”).  Management Company and Tenant shall
prorate the cost of any goods and services delivered to the Facility and
qualifying as Operating Expenses for both before and after the Termination Date.

 

(d)

Tenant shall or shall direct the Staffing Company to make payment to each
employee of the Facility of his or her vacation pay, sick pay, holiday pay and
any other pay required for time off accrued as of the Termination Date,

34

--------------------------------------------------------------------------------

 

 

unless and to the extent the obligation to pay the same is assumed by the New
Manager as of the Termination Date.

 

(e)

Management Company shall use commercially reasonable efforts at no material cost
to Management Company to assist Tenant in winding down Tenant’s and/or
Management Company’s affairs and operations of the Facility.  

 

(f)

Management Company agrees to deliver to Tenant each of the reports required
hereunder for time periods through the Termination Date.  

 

(g)

The parties acknowledge that accounting and management of the Facility will be
performed during the Term by the use of software licensed by Tenant and Staffing
Company from MDI Solutions (the “MDI Software”) pursuant to the license.  The
parties acknowledge that the term of the license for the MDI Software will need
to be continued subsequent to the Termination Date with different applications
of the software being terminated at different dates and with all MDI Software
terminated effective as of a date following the Termination Date, in order for
the Management Company to complete its obligations under this Agreement.  The
parties further acknowledge that the Operating Expenses shall include any and
all reasonable licensing and termination fees payable to MDI.

 

(h)

The parties agree that all books, records and financial data relating to the
Facility in Management Company’s possession shall be delivered to Tenant as soon
as possible after the Termination Date, but in no event later than sixty (60)
days after the Termination Date in accordance with this Section 6.8 at Tenant’s
sole cost.

 

(i)

The following records to the extent they are in Management Company’s possession
or control and relate to the Facility for time periods arising under this
Agreement shall be delivered at Tenant’s cost to Tenant:

a.Accounting books and records, including all profit and loss statements,
balance sheets, general ledgers, accounts payable, paid invoices, accounts
receivable and all supporting documents;

b.Tax returns and reports together with supporting documents;

 

(j)

Admission and treatment records of all residents of the Facility shall be
delivered to New Manager.

 

(k)

The parties agree that in calculating NOI, each of the following shall be
disregarded:

(i)the Termination Fee to be paid by Tenant;

35

--------------------------------------------------------------------------------

 

(ii)the cost of delivery of Tenants records pursuant to Section 6.9(h) and (i)
above; and

(iii)any cost incurred for the use of the MDI Software during the period after
the Termination Date and for the termination of the licensing agreement for the
MDI Software, as provided in Section 7.9(g) above.

ARTICLE 8.
MISCELLANEOUS COVENANTS

8.1Indemnification by Tenant.  Subject to the limitations set forth in this
ARTICLE 8 and except with respect to all matters for which Management Company is
obligated to indemnify Tenant pursuant hereto, Tenant agrees to indemnify and
hold harmless Management Company  against and with respect to any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries, and deficiencies, including interest, penalties, and reasonable
attorneys’ fees and expenses, costs of litigation and costs of investigation
(but not including any adjustments or credits expressly provided for in this
Agreement) (together referred to as “Management Company Losses”):

 

(a)

resulting from any breach of a representation or warranty contained in Section
6.1 of this Agreement;

 

(b)

resulting from gross negligence or willful misconduct of Tenant in exercising
its duties and responsibilities hereunder;

 

(c)

an uncured Tenant Default; or

 

(d)

caused by Landlord’s or Tenant’s failure to fund Capital Expenditures previously
approved in the Approved Capital Budget that results in personal injury of a
resident of the Facility, provided that Management Company’s or Staffing
Company’s negligence or willful misconduct was not a contributing factor with
respect to such injury.

Tenant and Management Company agree that the parties hereto shall first look to
any insurance for coverage with respect to any of the indemnification
obligations contemplated by this Section 8.1. This Section 8.1 shall survive the
termination or expiration of this Agreement.

8.2Indemnification by Management Company.  Subject to the limitations set forth
in this ARTICLE 8, Management Company hereby agrees to indemnify and hold
harmless Tenant against and with respect to any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable attorneys’ fees and
expenses, costs of litigation and costs of investigation (but not including any
adjustments or credits expressly provided for in this Agreement) (“Tenant
Losses”):

 

(a)

resulting from any breach of a representation or warranty contained in Section
6.2 of this Agreement;

36

--------------------------------------------------------------------------------

 

 

(b)

resulting from negligence or willful misconduct of Management Company or
Staffing Company in exercising its duties and responsibilities hereunder; or

 

(c)

Management Company’s uncured breach of this Agreement.

Tenant and Management Company agree that the parties hereto shall first look to
any insurance for coverage with respect to any of the indemnification
obligations contemplated by this Section 8.2. This Section 8.2 shall survive the
termination or expiration of this Agreement.

8.3Additional Covenants of Management Company. Management Company hereby makes
the additional covenants set forth in this Section, which are material covenants
and upon which Tenant relies as an inducement to enter into this Agreement:

 

(a)

Assignment. Management Company may not assign its rights and obligations
hereunder without Tenant’s prior approval.  Any purported assignment in
violation of this Section 8.3(a) is void ab initio.  For purposes of this
Section 8.3(a), a change in fifty percent (50%) or more in the ownership or a
change in Control of Management Company, shall be deemed to be an effective
assignment of this Agreement requiring Tenant’s prior approval. For purposes of
clarification, it shall not be deemed unreasonable for Tenant to withhold
consent to any such transfer if the transferee lacks, in Tenant’s reasonable
opinion, (w) assignee does not qualify as an “eligible independent contractor”
pursuant to Section 8.17  below, (x) the financial wherewithal, (y) the
character (which determination may be made, in whole or in part, based on
Tenant’s or its Affiliate’s past dealings with the intended transferee), or (z)
the quality and relevant experience necessary to satisfy the obligations of
Tenant hereunder.  Any proposed transferee shall be required to provide adequate
assurances to Tenant: (l) that Revenues shall not decline substantially after
the date of such transfer; (m) of the continuous operation of the Facility in
strict accordance with the requirements of this Agreement; and (n) of such other
matters as Tenant may reasonably require at the time of such
transfer.  Management Company shall provide written notice to Tenant in the
event that there is any change in the ownership of Management Company, whether
direct or indirect, regardless of whether such change constitutes a change of
more than fifty percent (50%) of the direct or indirect ownership of Management
Company, which notice shall be delivered no later than five (5) Business Days
following the effectuation of any such change.  Management Company shall also
provide Tenant with an updated organizational chart showing the direct and
indirect ownership interests in and to Management Company that is true, complete
and correct within five (5) Business Days following the effectuation of any such
change.

 

(b)

Tenant Assignment.  Management Company acknowledges and agrees that Tenant may
assign its rights and obligations under this Agreement without

37

--------------------------------------------------------------------------------

 

 

prior approval of Management Company to an Affiliate of Tenant or to a third
party in connection with the sale of the Facility.

 

(c)

Transfer of Residents.  Management Company agrees that it will not, during the
Term, without the prior written consent of the Tenant, encourage or solicit the
transfer of any resident of the Facility to another facility in which Management
Company has an interest which is not owned by Tenant, unless the physical or
medical condition of the resident indicates that such a transfer would be
appropriate.

 

(d)

Non-Compete.  Management Company hereby covenants and agrees that, for a period
commencing on the Effective Date and ending two (2) years following the
expiration or earlier termination of this Agreement, Management Company shall
not, and shall cause all of its Subsidiaries and Affiliates (each, a “Covered
Person”) not to, either (1) Compete, directly or indirectly, with the Facility
by engaging, in any capacity, in owning, operating or managing an independent
living facility for senior residents, an assisted living facility or a memory
care unit (collectively, a “Senior Living Facility”) within seven (7) driving
miles of the Facility or (2) solicit any Facility Employees for employment or
resident of the Facility to live at another facility owned or controlled by a
Covered Person (provided nothing herein shall prevent a Covered Person from
hiring any employee of the Facility who responds to a Covered Person’s
advertisement or other notice that is not specifically targeted at employees of
the Facility).  For purposes of this provision, “Compete” means (i) to, directly
or indirectly, conduct, facilitate, participate or engage in, or bid for or
otherwise pursue a Senior Living Facility, whether as a principal, sole
proprietor, partner, stockholder, or agent of, or consultant to or manager for,
any Person, or (ii) to, directly or indirectly, have any ownership interest in
any Person or business which conducts, facilitates, participates or engages in,
or bids for or otherwise pursues a Senior Living Facility whether as a
principal, sole proprietor, partner, stockholder, or agent of, or consultant to
or manager for, any such Person, in each case except as a passive investor with
a non-controlling interest in such Person.  Notwithstanding the foregoing, this
Section 8.3(d) shall not apply to or in any way prohibit or restrict (x) any
existing ownership interests or operations of a Covered Person as of the
Effective Date, (y) acting as a consultant or manager to a Senior Living
Facility owned (directly or indirectly) by CNL Healthcare Properties II, Inc.,
or (z) any Senior Living Facility acquired as part of a portfolio transaction of
seven or more facilities. The parties recognize and acknowledge that a breach of
this Section 8.3(d) by Management Company or any of its Subsidiaries or
Affiliates will cause irreparable and material loss and damage to Tenant and
hereby consent to the granting by any court of competent jurisdiction of an
injunction or other equitable relief, without the necessity of posting a bond,
cash or otherwise, and without the necessity of actual monetary loss being
proved or Tenant’s establishing the inadequacy of any remedy at law, and order
that the breach or threatened breach of such

38

--------------------------------------------------------------------------------

 

 

provisions may be effectively restrained.  The provisions of this Section 8.3(d)
shall expressly survive the expiration or earlier termination of this
Agreement.  This provision, however, shall not apply following any termination
of this Agreement arising out of Section 7.2 or Section 7.8.

 

(e)

Non-Solicitation.  Management Company hereby covenants and agrees that, for a
period commencing on the Effective Date and ending one (1) year following the
expiration or earlier termination of this Agreement.  Management Company, on
behalf of itself and its Subsidiaries and Affiliates, shall not directly or
indirectly solicit or divert business from any resident, or customer of or to
the Facility to the detriment of Tenant or any Affiliate of Tenant, or otherwise
interfere with the relationship between Tenant or any Affiliate of Tenant in
connection with the Facility and any resident, customer, supplier, distributor
or manufacturer of or to Tenant or any Affiliate of Tenant to the detriment of
Tenant or any Affiliate of Tenant in connection with the Facility.  The parties
recognize and acknowledge that a breach of this Section 8.3(e) by Management
Company or any of its Subsidiaries or Affiliates will cause irreparable and
material loss and damage to Tenant and hereby consent to the granting by any
court of competent jurisdiction of an injunction or other equitable relief,
without the necessity of posting a bond, cash or otherwise, and without the
necessity of actual monetary loss being proved or Tenant’s establishing the
inadequacy of any remedy at law, and order that the breach or threatened breach
of such provisions may be effectively restrained.  The provisions of and
obligations under this Section 8.3(e) shall apply throughout the Term and shall
expressly survive the expiration or earlier termination of this Agreement for a
period of one (1) year following such expiration or earlier termination.  This
provision, however, shall not apply following any termination of this Agreement
arising out of Section 7.2 or Section 7.8.  Nothing in this Section 8.3(e) shall
prohibit residents or employees from answering general solicitation through
media advertisements placed by Management Company.

8.4Additional Covenants of Tenant. Tenant hereby makes the additional covenants
set forth in this Section, which are material covenants and upon which
Management Company relies as an inducement to enter into this Agreement:

 

(a)

Tenant will cooperate with Management Company in every reasonable respect and
will furnish Management Company with all information required by it for the
performance of its services hereunder and will permit Management Company to
examine and copy any data in the possession or control of Tenant affecting
Management Company and/or operation of the Facility and will in every way
cooperate with Management Company to enable Management Company to perform its
services hereunder.

 

(b)

Tenant will examine documents submitted by Management Company and render
decisions pertaining thereto, when required, promptly to avoid

39

--------------------------------------------------------------------------------

 

 

unreasonable delay in the progress of Management Company’s work. Tenant agrees
that it will not unreasonably fail to execute and deliver all applications and
other documents that may be reasonably deemed by Management Company to be
necessary or proper to be executed by Tenant in connection with the Facility,
subject to the limitations in this Agreement with respect to the Budget and
other rights of Tenant.

 

(c)

Tenant acknowledges that Management Company retains all ownership and other
rights in all proprietary systems, manuals, materials, trade names, branding and
other information, in whatever form, developed by Management Company in the
performance of its services hereunder (other than any trademarks, trade names or
other intellectual property acquired by Tenant or Landlord in connection with
the acquisition of the Facility), and nothing contained in this Agreement shall
be construed as a license or transfer of such information either during the Term
or thereafter. Upon termination of this Agreement all such proprietary systems
manuals, materials and other information in whatever form shall be removed from
the Facility by Management Company.  For the avoidance of doubt, this Section
does not apply to the Employee Training Plan, excluding policy and procedure
manuals of Management Company.

 

(d)

Tenant shall comply with all Legal Requirements which are applicable to Tenant
provided that Tenant, at its sole expense and without cost to Management
Company, shall have the right to contest by proper legal proceedings the
validity, so far as applicable to it, of any such Legal Requirement, provided
that such contest shall not result in a suspension of operations of the
Facility. Notwithstanding the foregoing, however, Tenant shall not be deemed to
be in breach of the covenant contained in this clause (d) if Tenant’s failure to
so comply is the result of a failure by Management Company to comply with any of
its obligations under this Agreement.

8.5Binding Agreement. The terms, covenants, conditions, provisions and
agreements herein contained shall be binding upon and inure to the benefit of
the parties hereto, their successors and assigns.

8.6Relationship of Parties. Nothing contained in this Agreement shall constitute
or be construed to be or to create a partnership, joint venture or lease between
Tenant and Management Company with respect to the Facility. Management Company
shall have no right or authority, express or implied, to commit or otherwise
obligate Tenant in any manner whatsoever except to the extent specifically
provided in this Agreement.

8.7Notices.

 

(a)

If Management Company shall desire the approval of Tenant to any matter,
Management Company will give written notice by mail or email to Tenant that it
requests such approval, specifying in the notice the matter as to which approval
is requested and reasonable detail respecting the matter. Any

40

--------------------------------------------------------------------------------

 

 

provisions hereto to the contrary notwithstanding in emergency situations (as
reasonably determined by Management Company), Management Company shall not be
required to seek or obtain Tenant’s approval for any actions or omissions which
Management Company, in its sole judgment, deems necessary or appropriate to
respond to such situations, provided Management Company promptly thereafter
reports such action or omission to Tenant in writing, by mail and by email.

 

(b)

Any notice pursuant to this Agreement shall be given in writing by (a) personal
delivery, (b) reputable overnight delivery service with proof of delivery, (c)
United States Mail, postage prepaid, registered or certified mail, return
receipt requested, or (d) legible facsimile transmission with a confirmation
sheet or e-mail, sent to the intended addressee at the address set forth below,
or to such other address or to the attention of such other Person as the
addressee shall have designated by written notice sent in accordance
herewith.  Any notice so given shall be deemed to have been given upon receipt
or refusal to accept delivery, or, in the case of facsimile transmission or
e-mail, as of the date of the facsimile transmission or e-mail provided that
such facsimile or email is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above.  Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

(i)To Tenant, by addressing the same to:

CHP II Riverside FL Tenant, LLC

c/o CNL Healthcare Properties II, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Chief Financial Officer and General Counsel

Telephone No.: (407) 835-3201

Facsimile No.:  (407) 540-2576

E-Mail: Tracey.Bracco@cnl.com
Ixchell.Duarte@cnl.com

 

With a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Post Office Box 2809

Orlando, Florida 32802

Attention: John D. Ruffier, Esquire

Telephone No.: (407) 843-4600

Facsimile No.: (407) 843-4444

E-Mail:  John.Ruffier@lowndes-law.com

 

41

--------------------------------------------------------------------------------

 

(ii)To Management Company, by addressing the same to:

Foster Development, Inc.

ATTN: John Foster

1240 East Independence Ave, Suite 200

Springfield, MO 65804

Telephone No.:  (417) 831-0174

Facsimile No.:  (417) 831-1873

E-Mail:  jdfost@spamarrest.com

 

With a copy to:

 

Foley & Lardner

111 North Orange Avenue, Suite 1800

Orlando, FL 32801-2386

Attention:  Michael Okaty, Esquire

Telephone No:  (407) 244-3229

Facsimile No.:  (407) 648-1743

E-Mail:  mokaty@foley.com

 

 

(c)

All notices sent by a party (or its counsel as contemplated below) under this
Agreement shall be deemed to have been received by the party to whom such notice
is sent upon (a) delivery to the address, facsimile number or e-mail address of
the recipient party, provided that such delivery is made prior to 5:00 p.m.
(local time for the recipient party) on a Business Day, otherwise the following
Business Day, or (b) the attempted delivery of such notice if (i) such recipient
party refuses delivery of such notice, or (ii) such recipient party is no longer
at such address, facsimile number or e-mail address, and such recipient party
failed to provide the sending party with its current address, facsimile number
or e-mail address pursuant to Section 8.7(c).

 

(d)

Change of Address.  The parties and their respective counsel shall have the
right to change their respective address, facsimile number or e-mail address for
the purposes of this Section 8.7 by providing a notice of such change in
address, facsimile number or e-mail address as required under this Section 8.7.

 

(e)

Delivery by party’s Counsel.  The parties agree that the attorney for a party
shall have the authority to deliver notices on such party’s behalf to the other
parties hereto

8.8Entire Agreement: This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter and no prior oral or written,
and no contemporaneous oral representations or agreements between the parties
with respect to the subject matter of this Agreement shall be of force and
effect. Any additions, amendments or modifications to this Agreement shall be of
no force and effect unless in writing and signed by both Tenant and Management
Company.

42

--------------------------------------------------------------------------------

 

8.9Applicable Law; Jurisdiction and Venue. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Florida. Tenant and
Management Company agree to submit exclusively to the jurisdiction of applicable
federal and state courts in Orange County, Florida in connection with any claims
or controversy arising out of this Agreement and that venue for such actions
shall exclusively be in Orange County, Florida.  Tenant and Management Company
hereby submit to jurisdiction and consent to venue in such courts, and waive any
defense based on forum non conveniens.

8.10Captions and Headings. The captions and headings throughout this Agreement
are for convenience and reference only, and the words contained therein shall in
no way be held or deemed to define, limit, describe, explain, modify, amplify or
add to the interpretation, construction or meaning of any provision of or the
scope or intent of this Agreement nor in any way affect this Agreement.

8.11Non-Recourse Nature of Obligation.

 

(a)

Notwithstanding anything else herein contained, the obligations of Tenant
hereunder shall be limited to its interest in the Facility and the revenues
thereof and Receivables and accounts related thereto, and Management Company
shall have no right to proceed against any other assets of Tenant to satisfy any
obligation of Tenant. No officer, director, or member of Tenant shall have any
personal liability hereunder.  The liability of Tenant to Management Company is
limited to actual damages suffered by Management Company as a direct and
proximate result of any of the matters set forth in Section 8.1 hereof.

 

(b)

No officer, director, or member of Management Company shall have any personal
liability hereunder.  The liability of Management Company to Tenant is limited
to actual damages suffered by Tenant as a direct and proximate result of any of
the matters set forth in Section 7.2 hereof.  

8.12Additional Reports.  In connection with Tenant’s responsibility to maintain
effective internal controls over financial reporting and the Tenant’s
requirements for complying with the Sarbanes–Oxley Act of 2002, Management
Company hereby agrees to provide, as an Operating Expense, access and reasonable
assistance as may be requested by Tenant that will allow Tenant to conduct
activities necessary to satisfy its responsibilities, as previously outlined,
including, without limitation, the activities necessary to comply Sections 302
and 404 of The Sarbanes–Oxley Act, standards issued by the Public Company
Accounting Oversight Board and adopted by the Securities and Exchange
Commission, or other similarly promulgated guidance by other regulatory
agencies.  Management Company hereby agrees to provide, at Tenant’s request and
as an Operating Expense, (i) evidence of Management Company documented policies
regarding “whistleblower” procedures and regarding the reporting of fraud or
misstatements involving Facility financial reporting, and (ii) access for the
Tenant to conduct such procedures as Tenant reasonably considers necessary to
make a determination that Management Company has maintained an effective system
of internal controls over financial reporting.  In addition to the foregoing,
Management Company shall provide Tenant with access to the books and records of
the Facility in order to perform miscellaneous other internal audit procedures
as deemed

43

--------------------------------------------------------------------------------

 

reasonably appropriate by Tenant.  Notwithstanding the other terms, covenants
and conditions of this Section 8.12, the parties acknowledge and agree that
Management Company shall have no responsibility or obligation with regard to
Tenant’s obligations stipulated by the Public Company Accounting Oversight Board
or under the Sarbanes–Oxley Act of 2002, except to comply with requests which
may be made by Tenant under this Section 8.12.  Notwithstanding the other terms,
covenants and conditions of this Agreement, if Management Company shall be
required to incur a cost in excess of Five Thousand Dollars ($5,000) in any
calendar year to comply with its obligations under this Section 8.12, such costs
shall be disregarded as an Operating Expense in calculating NOI.

8.13Legal Fees and Costs. In the event either party elects to incur legal
expenses to enforce or interpret any provision of this Agreement against the
other party to this Agreement, the prevailing party shall be entitled to recover
such legal expenses, including without limitation, reasonable attorney’s fees,
costs and necessary disbursements, in addition to any other relief to which such
party shall be entitled.

8.14Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument.

8.15WAIVER OF JURY TRIAL.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY LEGAL REQUIREMENTS, ANY
RIGHT THAT EITHER PARTY OR THEIR HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS OR
ASSIGNS MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, OR IN RESPECT OF ANY COURSE OF
CONDUCT, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY PARTY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS
AGREEMENT.

8.16Protection of REIT Status.  Manager acknowledges that CNL Healthcare
Properties II, Inc., a Maryland corporation (“CNL REIT”) and an indirect owner
of Landlord and Tenant, has elected to be treated as a real estate investment
trust (a “REIT”) within the meaning of Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended (the “Code”), and Manager agrees that without
the prior written consent of Landlord (which may be given or withheld in
Landlord’s sole discretion), it will not (a) accept, or cause or allow to be
earned, any rents or license fees or other amounts to be paid by a tenant or
occupant at the Facility that would be based, in whole or in part, on the income
or profits derived by the business activities of such tenant or occupant, (b)
lease or license space to any person in which Landlord or CNL REIT owns a ten
percent (10%) or greater interest, directly or indirectly (by applying the
constructive ownership rules set forth in Section 856(d)(5) of the Code), or (c)
accept, or cause or allow to be earned, any payments or other amounts which
would fail to qualify as “revenue from qualified healthcare property” as
described in Section 856(d) and (e) of the Code.  Without limiting the
generality of the foregoing, with respect to any of the services to be rendered
by Manager for the Facility, Manager agrees that it will not enter into any
subcontract with or otherwise engage the services of any person from whom
Landlord or CNL REIT, directly or indirectly, derives any

44

--------------------------------------------------------------------------------

 

revenue (including, for example, from a tenant of the Facility), without the
prior written consent of Landlord.  Manager further represents and warrants that
neither Landlord nor CNL REIT, directly or indirectly, derives any revenue from
Manager or its Affiliates, except for rent, if any, paid by Manager to occupy
management space to manage the Facility, which space shall be used solely for
the management of the Facility.

8.17Eligible Independent Contractor.  Management Company is and shall at all
times be an “eligible independent contractor” as defined in Section 856(d)(9) of
the Code (and taking into account the restrictions on ownership of Management
Company by shareholders of CNL Healthcare Properties II, Inc. (“CNL REIT”), and
restrictions on ownership of CNL REIT by owners of Management Company set forth
in Section 856(d)(3)), and Management Company will and shall cause the Facility
to be managed in such a manner so that it qualifies as a “qualified health care
facility” within the meaning of Section 856(e)(6)(D)(i) of the Code at all
times.  In the event that Tenant reasonably concludes that the terms of this
Agreement will have any effect as to cause the rent under Tenant’s lease of the
Facility to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, Management Company hereby agrees to enter into an
amendment to this Agreement as proposed by Tenant modifying such terms in such a
way as to cause rent under Tenant’s lease of the Facility to so qualify as “rent
from real property” in the reasonable opinion of Tenant and its counsel;
provided however, no such modifications shall affect the amount of Management
Fees or the practical realization of the rights and benefits of Management
Company hereunder.  Management Company further represents and warrants that none
of Tenant, Landlord or CNL Healthcare Properties II, Inc., directly or
indirectly, derives any revenue from Management Company, except for rent (if
any) paid by Management to occupy management space to manage the Facility, which
space shall be used solely for the management of the Facility.

8.18Estoppels.  Either party shall, within ten (10) business days after the
other party’s request, execute and deliver to the requesting party a written
declaration, in form and substance reasonably acceptable to the requesting
party, in recordable form: (a) ratifying this Agreement; (b) expressing the
Effective Date and termination date hereof; (c) certifying that this Agreement
is in full force and effect and has not been assigned, modified, supplemented or
amended (except by such writing as shall be stated); (d) certifying that neither
Management Company nor Tenant is in default under this Agreement (or specifying
the existence and nature of any such default); and (e) such other information as
the requesting party may reasonably request.  Lenders and/or purchasers shall be
entitled to rely upon such declaration. A party’s failure to furnish any
estoppel certificate within ten (10) business days after request therefor shall
be deemed a default hereunder.

(Signature Page to Follow)

 

45

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed, sealed and delivered this
Agreement through their duly authorized representatives, as of the day and year
first above written.

TENANT:

 

CHP II RIVERVIEW FL TENANT, LLC, a Delaware limited liability company

 

 

By:  /s/ Brett S. Bryant

Name: Brett S. Bryant

Title:   Vice President

 

 

 

 






 

--------------------------------------------------------------------------------

 

MANAGEMENT COMPANY:

 

FOSTER DEVELOPMENT, INC.

a Missouri corporation

 

 

/s/ John Foster

By:  John Foster

Its:  President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

Staffing Company Agreement

 

 

This Staffing Company Agreement (“Agreement”) is made as of ___________ __, 201_
(the “Effective Date”) by and between FOSTER DEVELOPMENT, INC., a Missouri
corporation (“Management Company”) and CROSSINGS RIVERVIEW OPCO, LLC, a Missouri
limited liability company (“Staffing Company”).

 

RECITALS

 

A.CHP II RIVERVIEW FL OWNER, LLC (“Landlord”) is the owner of the following
senior living community (the “Facility”): Crossings at Riverview, 8451 US
Highway 301, Riverview, Florida 33578.

 

B.Landlord has leased the Facility to CHP II RIVERVIEW FL TENANT, LLC (“Tenant”)
under a Lease Agreement dated as of September 1, 2018 which provides that the
term of the Lease shall commence on the Closing Date under the PSA.  

 

C.Tenant and Management Company entered into a Management Services Agreement
(the “Management Agreement”) under which Tenant engaged Management Company to
provide certain management services to Tenant for a term commencing on the
Closing Date as defined in the Purchase and Sale Agreement.  Capitalized terms
defined in the Management Agreement shall have the same meaning in this
Agreement, unless otherwise stated.

 

D.Under the Management Agreement, Tenant and Management Company agreed that all
the employees at the Facility shall be employees of Staffing Company rather than
Tenant or Management Company, except for supervisory employees identified by
Management Company as key employees such as administrators, directors of health
and welfare, and dietary supervisors who may be the employed by Management
Company.

 

E.Staffing Company wishes to provide all the employees for the Facility on the
terms and conditions set out in this Agreement.

 

NOW, THEREFORE, the parties, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, agree as follows:

1.RIGHTS AND RESPONSIBILITIES.

1.01Duties and Responsibilities of Staffing Company.  Management Company hereby
appoints Staffing Company as the sole and exclusive provider of employees at the
Facility except as hereafter provided and grants Staffing

Schedule 1.1-Page 1

--------------------------------------------------------------------------------

 

Company all the authority necessary to carry out, in the manner deemed best by
Staffing Company and consistent with the objectives and obligations set forth in
this Agreement, the providing of such employees of the Facility on behalf of the
Management Company.  Notwithstanding anything provided herein to the contrary,
Tenant shall retain the control and authority (a) required by law for Tenant to
maintain the assisted-care living Facility license from the State of Missouri,
and (b) not otherwise specifically delegated to Staffing Company
hereunder.  Management Company, Tenant and Staffing Company are not partners or
joint-venturers and it is agreed that Staffing Company is acting solely as the
agent of Management Company in performing services to be provided hereunder.  As
the primary provider of employees to perform all services at the Facility,
Staffing Company shall perform the following, but only with respect to the
Facility and subject to the rights and responsibilities of the Tenant:

(a)Recruit, hire, train and supervise all Facility Staffing Employees (as
hereafter defined), with no such personnel being employed by Tenant or
Management Company except for supervisory employees identified by Management
Company as key employees such as administrators, directors of health and
welfare, and dietary supervisors who may be the employed by Management Company;

(b)Prepare, keep and provide Management Company with access during regular
business hours to all contracts, books, records, documents, policies and other
information necessary for the lawful operation and sound financial management of
the Facility.

(c)Prepare all books, records, payroll registers and other documents which may
be requested by Management Company from time to time and deliver same to the
Management Company on a timely basis so that Management Company is able to make
the payments as described in Section 1.05 below.

1.02Insurance.

(a)Each policy or contract for insurance coverage for the Facility procured by
Management Company under the Management Agreement shall name Staffing Company as
an additional named insured, as its interests may appear.

(b) All certificates of insurance provided for under this Section shall state
that the insurance shall not be canceled or materially changed without at least
thirty (30) days' prior written notice to the certificate holder and to Staffing
Company.

1.03Employees; Proprietary Interest.

(a)All persons employed in the operation of the Facility (“Facility Staffing
Employees”) shall be employees of the Staffing Company, except as otherwise
provided below.  All persons employed in the operation of the Facility shall be
Facility

Schedule 1.1-Page 2

--------------------------------------------------------------------------------

 

Staffing Employees.  All Facility Staffing Employees shall be employees of the
Staffing Company, except for supervisory employees identified by Management
Company as key employees such as administrators, directors of health and
welfare, and dietary supervisors who may be the employed by Management
Company.  Using the Revenues (supplemented, if necessary, by Tenant’s funds),
Management Company shall make disbursements and deposits for all compensation
and other amounts payable with respect to Facility  Staffing Employees,
specifically including, but not limited to, unemployment insurance, social
security, benefits, workers' compensation, and other charges imposed by a
governmental authority or provided for in a union agreement.  All payroll costs,
specifically including, but not limited to, those enumerated above, of the
Facility Staffing Employees are Operating Expenses (as defined in the Management
Agreement) of Tenant to be reimbursed to Staffing Company or Management Company
(as appropriate) from Revenues (supplemented, if necessary, by Tenant's
funds).  All home office payroll costs and overhead expenses for employees of
Management Company who are not Facility Staffing Employees are corporate
administrative costs to be borne by Management Company without reimbursement.

2.COMPENSATION TO STAFFING COMPANY.In consideration of Staffing Company’s
performance of the services required under this Agreement, Staffing Company
shall be compensated by Management Company from the funds of Tenant as follows:

2.01Management Company shall pay from funds of Tenant in a manner as determined
by Management Company all payroll costs of Staffing Company and Management
Company for all of Facility Staffing Employees as set out in Section 1.02 above,
whether employed by Staffing Company or by Management Company.

2.02Subject to, and on the terms and conditions set out in the Management
Agreement, Management Company shall pay from funds of Tenant all other costs and
expenses incurred by Staffing Company and/or Management Company in connection
with or related to the Facility Staffing Employees.  

3.TERM AND TERMINATION.

3.01Term.  Subject to Section 3.02, this Agreement shall have a term (the
“Term”) commencing on the Effective Date and terminating on the earlier of (i)
the (5th) anniversary of the Effective Date, or (ii) the date on which the
Management Agreement shall expire or be terminated by either party for any
reason whatever.

3.02Termination.

(a)Management Company shall have the right to terminate this Agreement, without
paying any fee or penalty, when and if one of the following events occur
(hereinafter

Schedule 1.1-Page 3

--------------------------------------------------------------------------------

 

collectively referred to as “Staffing Company’s Default”), after which
Management Company shall have the right – but not the obligation – to declare a
termination of this Agreement in accordance with the termination protocols set
forth below:

 

(i)

expiration or termination by either party for any reason whatever of the
Management Agreement;

 

(ii)

appointment of a receiver or trustee to manage the assets of Staffing Company;

 

(iii)

assignment for the benefit of creditors of the assets of Staffing Company;

 

(iv)

ban on admissions, suspension of any operating license, or termination or
revocation of any license, if not corrected within five (5) business days, or
longer as may be required to reinstate or otherwise make effect any license;

 

(v)

Staffing Company’s gross negligence or willful misconduct;

 

(vi)

any voluntary act of bankruptcy by Staffing Company, or any involuntary
proceeding commenced against Staffing Company and not dismissed within sixty
days of the commencement thereof ; and/or

 

(vii)

Staffing Company's breach of any provisions of this Agreement, (viii) where such
breach has not been cured within thirty (30) days after the giving of written
notice of the breach or such longer period as agreed to by Management Company
and as may reasonably be required to diligently effect such cure, specifying the
nature of the breach, and complying with all provisions regarding mediation set
forth herein.

(b)Staffing Company shall have the right to terminate this Agreement if and when
one of the following events occur (hereinafter “Management Company Default”),
after which Staffing Company shall have the right – but not the obligation – to
declare a termination of this Agreement in accordance with the termination
protocols set forth below:

 

(i)

expiration or termination by either party for any reason whatever of the
Management Agreement;

 

(ii)

appointment of a receiver or trustee to manage the assets of Management Company;

 

(iii)

assignment for the benefit of creditors of the assets of Management Company,
except Staffing Company shall agree to enter into any agreements which may be
required on behalf of the Mortagee in order for the Landlord to obtain
financing;

Schedule 1.1-Page 4

--------------------------------------------------------------------------------

 

 

(iv)

any voluntary act of bankruptcy by Management Company, or any involuntary
proceeding commenced against Management Company and not dismissed within sixty
days of the commencement thereof ; and/or

 

(v)

Management Company's breach of any material term, where such breach has not been
cured within thirty (30) days after the giving of written notice of the breach
or such longer period as may reasonably be required to diligently effect such
cure, specifying the nature of the breach, and complying with all provisions
regarding mediation set forth herein.

(c)Staffing Company shall have the right but not the obligation to terminate
this agreement within one hundred twenty days (120) of the sale of any or all of
the Facility; provided, however, that in the event Tenant shall assign its
rights and obligations under the Management Agreement, this Agreement shall
remain in full force and effect.

(d)Staffing Company shall have the right but not the obligation to terminate
this Agreement effective on any date when the Management Agreement is terminated
for any reason whatever.  Any such termination notice shall be delivered by
Staffing Company not later than thirty (30) days after Staffing Company requires
notice of termination of the Management Services Agreement.

3.03Effect of Termination.  Upon termination of this Agreement for Default (and
irrespective of which Party terminates this Agreement), all of the following
shall apply:

(a)Staffing Company shall turn over to Management Company a complete set of
books and records pertaining to the Facility within three (3) business days
after the termination has become effective;

(b)Each party shall make information related to this Agreement and the Facility
available to the requesting party for tax and other reporting purposes; and

(c)All sums due Staffing Company hereunder, whether pertaining to expenses,
unreimbursed expenses or the Management Fees shall be due and payable by Tenant
to Staffing Company within ten (10) calendar days after the effective date of
the termination.

4.EXCLUSIONS.  

4.01Exclusion of Management Company.  Management Company represents and warrants
to Staffing Company that neither Management Company nor any of its owners,
officers, directors, Management Companys, or employees are excluded from
participation in any federal health care programs, as defined under 42 U.S.C.
1320a-7b(f), or any form of state Medicaid program, and to Management Company's
knowledge, there are no pending or threatened governmental investigations that
may lead to such exclusion.  Management Company agrees to notify Tenant and

Schedule 1.1-Page 5

--------------------------------------------------------------------------------

 

Staffing Company of the commencement of any such exclusion or investigation
within seven (7) business days of Management Company's first learning of
it.  Staffing Company shall have the right immediately to terminate this
Agreement upon learning of any such exclusion or investigation.  Management
Company agrees to notify Staffing Company of the status of any such
investigation.

4.02Exclusion of Staffing Company.  Staffing Company represents and warrants to
Management Company that neither Staffing Company nor any of its owners,
officers, directors, Management Companies, or employees are excluded from
participation in any federal health care programs, as defined under 42 U.S.C.
1320a-7b(f), or any form of state Medicaid program, and to Staffing Company’s
knowledge, there are no pending or threatened governmental investigations that
may lead to such exclusion.  Staffing Company agrees to notify Management
Company of the commencement of any such exclusion or investigation within seven
(7) business days of Staffing Company's first learning of it.  Management
Company shall have the right immediately to terminate this Agreement upon
learning of any such exclusion or investigation.  Staffing Company agrees to
notify Management Company of the status of any such investigation.  

5.INDEMNIFICATION.

5.01Indemnification by Management Company.  Management Company hereby agrees to
indemnify and hold harmless Staffing Company at all times from and after the
Effective Date against and with respect to any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable attorneys’ fees and
expenses, costs of litigation and costs of investigation (but not including any
adjustments or credits expressly provided for in this Agreement):

(a)resulting from any breach of a representation, warranty, covenant or
agreement of Management Company contained in this Agreement;

(b)resulting from gross negligence or willful misconduct of Management Company
in exercising its duties and responsibilities hereunder;

(c)or Management Company’s uncured breach of this Agreement.

6.MISCELLANEOUS.

6.01No Third Party Beneficiaries.  Any provision hereof to the contrary
notwithstanding, nothing in this Agreement is intended, nor shall it be deemed,
to confer upon any Person other than the parties hereto and their respective
successors and assigns as any rights or remedies under or by reason of this
Agreement.

Schedule 1.1-Page 6

--------------------------------------------------------------------------------

 

6.02Binding Effect; Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, including any representative appointed to administer or
liquidate their respective estates in any way whatsoever.

6.03Assignment.  Neither of the parties hereto may assign any of its rights or
obligations hereunder without the prior written consent of the other party
hereto, which consent shall not be wrongfully withheld, conditioned or delayed,
except this Agreement may be assigned to either a lender at the Tenant’s request
or to a buyer as part of a Facility sale.  Notwithstanding any of the other
terms, covenants and conditions of this Agreement, this Agreement may not be
assigned by either party unless the Management Agreement for the Facility shall
be assigned on the same date to the same assignee and such assignee shall accept
such assignment.

6.04Subordination. This Agreement shall be subordinate to any mortgage, deed of
trust, master lease, or ground lease affecting the Facility. Management Company
shall promptly within 15 days enter into agreements reasonably requested by any
holder of any mortgage or deed of trust or the lessor under any master lease or
ground lease evidencing such subordination.

6.05Entire Agreement; Modification.  This Agreement, together with the exhibits
and schedules hereto, is the entire agreement between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous communications, agreements and understandings with respect to
the subject matter hereof, express or implied, oral or written, all of which are
merged herein.  In the event of a conflict between this Agreement and the
Management Agreement, the Management Agreement shall control.

6.06Costs.  Except as expressly provided herein, each party hereto shall bear
its own costs, including counsel fees and accounting fees, incurred in
connection with the negotiation, preparation and execution of this Agreement,
and all matters incident thereto.  In any action or proceeding to enforce any of
the provisions of this Agreement, the unsuccessful party to such proceeding, as
determined by the court or arbitrator in any final judgment or decree, shall pay
to the successful party or parties all costs, expenses, and reasonable
attorneys' fees and expenses incurred by the successful party or parties, and if
the successful party recovers a judgment, such costs, expenses and fees shall be
included in and as a part of such judgment.

6.07Interpretation.  The parties hereto acknowledge and agree that this
Agreement has been negotiated at arm's length and between parties equally
sophisticated and knowledgeable in the matters dealt with in this Agreement, and
that each party has been advised by counsel of its choosing with respect
hereto.  Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Agreement against the party that has
drafted it is not applicable and

Schedule 1.1-Page 7

--------------------------------------------------------------------------------

 

is hereby waived.  The terms of this Agreement shall be interpreted in a
reasonable manner in order to affect the intent of the parties as set forth
herein.

6.08Severability.  Except as expressly provided to the contrary herein, each
Article, Section, term and provision of this Agreement, and any portion thereof,
shall be considered severable and if for any reason any such portion of this
Agreement is held to be invalid, contrary to, or in conflict with any applicable
present or future law or regulation in a final, un-appealable ruling issued by
any court, agency or tribunal with competent jurisdiction, that ruling shall not
impair the operation of, or have any other effect upon, such other portions of
this Agreement as may remain otherwise intelligible, which shall continue to be
given full force and effect and binding upon the parties hereto, although any
portion held to be invalid shall be deemed not to be part of this Agreement.

6.09Waiver of Obligations.  Neither party shall be deemed to have waived or
impaired any right, power, or option reserved by this Agreement (including,
without limitation, its right to demand exact compliance with every term,
condition and covenant herein) by virtue of (i) any custom of the parties at
variance with the terms hereof; (ii) any failure by such party to demand strict
compliance with this Agreement; or (iii) any waiver, forbearance, delay, failure
or omission to exercise any right, power or option.  No failure, refusal or
neglect to exercise any right under this Agreement or to insist upon full
compliance by the other parties hereto with their obligations hereunder shall
constitute a waiver of any provision of this Agreement.

6.10Counterparts and Execution.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement for all
purposes, and all of which when taken together shall constitute one Agreement
among each of the parties hereto, notwithstanding that all of the parties are
not signatories to the original or the same counterpart.  

6.11Rights and Remedies Cumulative.  The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies.  Such
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance, or otherwise.

6.12Notices.  Any notice called for hereunder shall be in writing and shall be
deemed properly given if (i) sent by certified mail, return receipt requested,
(ii) personally delivered, (iii) dispatched by any form of private or
governmental express mail or delivery service providing receipted delivery, (iv)
sent by facsimile or (v) sent e-mail, to the following addresses or to such
other address as either party may designate by notice in accordance with this
Section:

If to Management Company:

Schedule 1.1-Page 8

--------------------------------------------------------------------------------

 

 

Foster Development, Inc.

ATTN: John Foster

1240 East Independence Ave, Suite 200

Springfield, MO 65804

 

If to Staffing Company:

 

Crossings Riverview OPCO, LLC

ATTN: Greg Smith

1240 East Independence Ave, Suite 200

Springfield, MO 65804

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date reflected on a signed delivery receipt, or (iv) two (2) Business
Days following tender of delivery or dispatch by express mail or delivery
service.

6.13Survival.  All representations, warranties, indemnifications, covenants and
undertakings set forth herein shall survive the Effective Date and shall remain
binding on the parties hereto.

6.14Approval of Tenant; Agreement of Parties.  Unless otherwise specifically
provided, (i) any approval to be given by Tenant hereunder must be in writing to
be effective and may be granted or withheld in Tenant's sole and absolute
discretion, and (ii) any matter to be agreed to by the parties must be in
writing to be effective and the decision whether or not to enter into such
agreement will be in the parties' sole and absolute discretion.

6.15Governing Law.  All issues relating to this Agreement and its formation,
performance and enforcement shall be governed by and construed in accordance
with the substantive laws of the State of Missouri and/or Arkansas in the United
States of America without reference to the rules governing conflict of laws.

6.16HIPAA Compliance.  The parties agree that the services provided under this
Agreement will comply in all material respects with all federal and
state-mandated regulations, rules, or orders applicable to the services provided
herein, including but not limited to regulations promulgated under Title II,
Subtitle F of the Health Insurance Portability and Accountability Act (Public
Law 104-91) (“HIPAA”), and that protected medical and health information will be
handled and maintained in conformance with the requirements set forth in
Exhibit A.  Furthermore, the parties shall amend this Agreement or execute any
additional documentation to amend the Agreement to conform with HIPAA or any new
or revised legislation, rules, and regulations to which they are subject now or
in the future, including, without limitation,

Schedule 1.1-Page 9

--------------------------------------------------------------------------------

 

the Standards for Privacy of Individually Identifiable Health Information or
similar legislation (collectively, “Laws”) in order to ensure that the parties
are at all times in conformance with all Laws.

[Signatures page follows]




Schedule 1.1-Page 10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

MANAGEMENT COMPANY:

 

FOSTER DEVELOPMENT, INC.

a Missouri corporation

 

 

________________________________________

By:  JOHN FOSTER

Its:   President

 

 

STAFFING COMPANY:

 

CROSSINGS RIVERVIEW OPCO, LLC,

A Missouri limited liability company

 

 

 

By:  GREG SMITH

Its:   CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 1.1-Page 11

--------------------------------------------------------------------------------

 

EXHIBIT A TO STAFFING COMPANY AGREEMENT

 

BUSINESS ASSOCIATE AGREEMENT

 

THIS BUSINESS ASSOCIATE AGREEMENT (“Agreement”) is entered into this _____ day
of ________________, 2018 (“Effective Date”) by and between FOSTER DEVELOPMENT,
INC. (“Covered Entity”) and CROSSINGS RIVERVIEW OPCO, LLC (“Business
Associate”).

 

WHEREAS, Covered Entity and Business Associate wish to enter into or have
entered into an arrangement or arrangements whereby Business Associate will
provide services to or on behalf of Covered Entity (collectively “Arrangement”)
and, in providing those services, may electronically exchange or have access to
Protected Health Information  (“PHI”) as defined below;

 

WHEREAS, Covered Entity is obligated under the Health Insurance Portability and
Accountability Act of 1996, and its implementing regulations, including but not
limited to, the standards set forth at 45 CFR Parts 160, 162 and 164, and the
requirements of the Health Information Technology for Economic and Clinical
Health Act (collectively, “HIPAA”) to safeguard PHI and ensure that Business
Associate maintains the integrity of PHI and uses and discloses PHI in
accordance with HIPAA; and

 

WHEREAS, Business Associate understands and acknowledges that the terms of this
Agreement and HIPAA shall govern the use and disclosure of PHI disclosed to,
provided by, received by, or created by Business Associate in the course of
providing the services under the Arrangement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Definitions

 

a.HIPAA Defined Terms.  All terms that are capitalized in this Agreement, when
they would not be capitalized normally, have the meanings set forth in this
Agreement, or the meanings set forth in HIPAA.

 

b.Protected Health Information.  “Protected Health Information” or “PHI” shall
have the meaning given to such term under HIPAA and shall include, but not be
limited to, any information, whether oral or recorded in any form or medium
including, but not limited to, electronic formats or media: (1) that relates to
the past, present or future physical or mental condition of an individual;
provision of health care to an individual; or past, present or future payment
for the provision of health care to an individual; and (2) that identifies the
individual or with respect to which there is a reasonable basis to believe that
the information can be used to identify the individual.

 

c.Unsecured Protected Health Information.  “Unsecured Protected Health
Information” or “Unsecured PHI” means PHI that is not secured: (1) by a
technology or methodology specified by the Secretary of the Department of Health
and Human Services (“HHS”); or (2) by a technology standard that renders PHI at
rest or PHI in motion unusable,

Exhibit A to Schedule 1.1-Page 1

--------------------------------------------------------------------------------

 

unreadable, or indecipherable to unauthorized individuals and that is developed
or endorsed by a standards developing organization accredited by the American
National Standards Institute.

 

2.Obligations of Business Associate

 

a.Confidentiality of Information.  Business Associate understands and
acknowledges that in the course of providing services, Business Associate may
have or be given access to PHI and that unauthorized use or disclosure of PHI is
strictly prohibited.  To that end, Business Associate shall comply with all
policies and applicable laws governing PHI and shall not use or disclose PHI
other than as permitted or required by this Agreement or as required by
law.  Furthermore, Business Associate shall not permit access to any PHI by any
unauthorized person or disclose any access code or authorization assigned to
Business Associate that allows it to access PHI to any unauthorized person or
use such access code or authorization in an unauthorized manner.   Finally,
Business Associate shall direct all questions regarding the use or disclosure of
PHI to Covered Entity's Privacy Officer.

 

b.Permitted Uses of Protected Health Information.  Except as otherwise provided
in this Agreement, Business Associate shall use PHI solely for meeting its
obligations and performing any functions, activities, or services for or on
behalf of Covered Entity covered by the Arrangement.  Any use of PHI by Business
Associate may not violate HIPAA or any other applicable law, rule or regulation.

 

c.Permitted Disclosures of Protected Health Information.  Business Associate
shall not disclose PHI in any manner that would constitute a violation of HIPAA
if disclosed by Covered Entity except that Business Associate may disclose PHI
as necessary for the proper management and administration of Business Associate
or to carry out the legal responsibilities of Business Associate if: (1) the
disclosure is required by law; or (2) Business Associate obtains reasonable
assurances from the third-party that receives the disclosed PHI that the privacy
and security of the PHI will be maintained according to the same terms and
conditions set forth in this Agreement, that PHI will be further disclosed only
as required by law or for the purpose for which it was disclosed and that
third-party will notify Business Associate of any breaches of privacy or
security of PHI.

 

d.Aggregation of Data. Business Associate may aggregate PHI received or obtained
from Covered Entity with other PHI in its possession provided that the purpose
of such aggregation is to provide Covered Entity with data analyses related to
Covered Entity’s “health care operations” as that term is defined in
HIPAA.  Under no circumstances may Business Associate disclose PHI received from
or prepared for Covered Entity to another entity covered by HIPAA absent the
explicit authorization of Covered Entity.

 

e.Appropriate Safeguards.  Business Associate agrees to use commercially
reasonable and appropriate efforts to maintain the privacy and security of PHI
and to prevent unauthorized use or disclosure of PHI.   Such efforts shall
include the adoption and enforcement of policies and procedures to effectively
implement the requirements of HIPAA and securing PHI according to HIPAA
requirements.

 

Exhibit A to Schedule 1.1-Page 2

--------------------------------------------------------------------------------

 

f.Reporting Improper Uses or Disclosures.  Business Associate agrees to report
to Covered Entity within twenty-four (24) hours any actual or suspected breach
of security or any unauthorized use or disclosure of PHI or Unsecured PHI of
which it becomes aware, including those involving agents and subcontractors, and
to establish procedures for mitigating, to the greatest extent possible, any
harmful effect that is created by any improper use or disclosure of PHI or
Unsecured PHI in violation of the Agreement.  For purposes of this Agreement, a
breach shall be treated as discovered as of the first day on which such breach
is known to Business Associate (including any person, other than the individual
committing the breach, that is an agent, employee or officer of Business
Associate) or should reasonably have been known to Business Associate to have
occurred.  

 

 

(1)

Contents of Report Required by this Section.  Consistent with HIPAA and the
requirements set forth in this Agreement, Business Associate agrees to provide
Covered Entity notice that Unsecured PHI may have been subject to an actual or
suspected breach or an unauthorized use or disclosure.  The notification shall
include:

 

(a)identification of all affected individuals;

 

 

(b)

a brief description of the security breach, including when it occurred, and when
the breach was discovered;

 

 

(c)

a description of the types of Unsecured PHI that were involved in the breach
(e.g., name, date of birth, social security number, home address, account
number, disability code);

 

 

(d)

the steps the individual should take to protect himself or herself from
potential harm from the breach;

 

 

(e)

a brief description of how the Business Associate plans to address the breach,
mitigate losses, and to prevent further breaches; and

 

 

(f)

Business Associate contact information for the individual to ask questions,
which includes a toll-fee number, an electronic mail address, website, or
physical address.  

 

 

(2)

Notifying Individuals of Improper Use or Disclosure of Unsecured PHI.  Covered
Entity shall provide any notices to individuals required by HIPAA concerning
incidents reported by Business Associate, except Business Associate agrees to
provide any such notice (subject to review by Covered Entity) if requested to do
so by Covered Entity, in which case the notice will be provided by the earlier
of the deadline imposed by HIPAA or three (3) business days after the Business
Associate receives the request.

 

 

(3)

Notifying Media Outlets and HHS of Improper Use or Disclosure of Unsecured
PHI.  Consistent with HIPAA and the requirements set forth in this Agreement,

Exhibit A to Schedule 1.1-Page 3

--------------------------------------------------------------------------------

 

 

Business Associate agrees to consult and coordinate with Covered Entity in
providing notice to local media outlets and HHS when an actual or suspected
breach of security or an unauthorized use or disclosure of Unsecured PHI
involves five hundred (500) or more individuals.  Business Associate further
agrees to maintain a log of all security breaches or unauthorized uses or
disclosures of Unsecured PHI that involve less than five hundred (500)
individuals and annually submit such log to HHS consistent with HIPAA
requirements.

 

g.Reporting Compelled Disclosure.  If Business Associate is requested or
required by legal or administrative process to disclose PHI, Business Associate
shall immediately notify Covered Entity so that, if necessary, Covered Entity
may seek an appropriate protective order or other relief.  In any case, Business
Associate will: (1) disclose only the minimum necessary amount of PHI that is
required to comply with the compelled disclosure; (2) use its reasonable efforts
to ensure that such PHI is treated confidentially; and (3) notify Covered Entity
as soon as reasonably practical of PHI so disclosed.

 

h.Agents of Business Associate.  Business Associate shall ensure that all of its
agents and subcontractors to whom it discloses PHI agree in writing to be bound
by the same restrictions and obligations contained in this Agreement whenever
PHI is made accessible to such agents or subcontractors.  Business Associate
shall disclose only the minimum necessary PHI for the agent or subcontractor to
perform or fulfill the authorized subcontracted services.

 

i.Auditing, Inspections and Enforcement.  Business Associate shall make
available, and shall cause any authorized subcontractors to make available to
Covered Entity and HHS, or HHS's designee, copies of Business Associate’s
internal practices, books and records relating to the security, use and
disclosure of PHI for the purposes of determining Covered Entity’s compliance
with HIPAA.

 

j. Training.  Business Associate shall provide appropriate training regarding
the requirements of this Agreement to any employee, agent or subcontractor of
Business Associate who will have access to or make use of PHI and require that
any employee, agent or subcontractor receiving such training attest to his or
her knowledge of and compliance with those policies and procedures.  Such
training shall encompass the Business Associate’s system of sanctions for any
employee, agent or subcontractor who violates this Agreement Business Associate
agrees that Covered Entity shall have the right to immediately terminate access
to PHI of any employee, agent or subcontractor of the Business Associate where
Covered Entity identifies an actual or threatened breach of security or
unauthorized use or disclosure of PHI or any actual or suspected use or
disclosure of PHI in violation of any applicable federal or state laws or
regulations.

 

k.Access to PHI.  Business Associate shall, at the request and direction of
Covered Entity, make PHI maintained by Business Associate or its agents and
subcontractors available to Covered Entity or the subject thereof for inspection
and copying within five (5) days of receipt of such a request from Covered
Entity.  Such PHI shall be provided electronically if it is maintained in such a
format and requested to be produced in that format.

 

Exhibit A to Schedule 1.1-Page 4

--------------------------------------------------------------------------------

 

l.Amendment of PHI.  Business Associate shall, within five (5) days of a request
from Covered Entity, make PHI maintained by Business Associate or its agents or
subcontractors, available for amendment and, as directed by Covered Entity,
shall incorporate any amendment or related statements into the information held
by Business Associate and any of its agents or subcontractors.  If any
individual or entity directly requests that Business Associate or its agents or
subcontractors amend PHI, Business Associate or its agents or subcontractors
shall notify Covered Entity in writing within five (5) days of such request and,
at a minimum, five (5) days before acting upon any such request.

 

m.Accounting of Disclosures.  Business Associate and its agents and
subcontractors shall, within five (5) days of a request from Covered Entity,
make available the information necessary for Covered Entity to provide an
individual with an accounting of the disclosures of his or her PHI (including
disclosures of PHI contained in an electronic health record for treatment,
payment and operations purposes) as required under HIPAA.  At a minimum, such
information shall include: (1) the date of the disclosure; (2) the name and
address of the entity or person receiving the PHI; (3) a brief description of
the PHI disclosed; and (4) a brief description of the reason for the disclosure
or a copy of the written request for the disclosure.  Such information must be
maintained by Business Associate and its agents and subcontractors for a period
of six (6) years from the date of each disclosure.  If any individual directly
requests that Business Associate or its agents or subcontractors provide an
accounting of disclosures of PHI, Business Associate or its agents or
subcontractors shall notify Covered Entity within five (5) days of such request.

 

n.Restrictions on Use and Disclosure. Business Associate shall comply with any
restrictions on use or disclosure of PHI when so notified by Covered Entity.

 

o.Minimum Necessary.  Business Associate agrees that it will not request, use or
disclose more than the minimum amount of PHI necessary to accomplish the purpose
of the request, use or disclosure.

 

p.Compliance with Standard Transaction Requirements.  If Business Associate
conducts on behalf of Covered Entity any of the standard electronic health care
transactions designated in 45 CFR Parts 160 and 162, Business Associate will
comply, and will require any subcontractor or agent involved with the conduct of
such standard electronic health care transactions to comply, with each
applicable requirement of 45 CFR Parts 160 and 162.  Business Associate will not
enter into, or permit its subcontractors or agents to enter into, any agreement
in connection with the conduct of such standard electronic health care
transactions on behalf of Covered Entity that:

 

 

(1)

changes the definition, data condition, or use of a data element or segment in
those standard electronic health care transactions;

 

 

(2)

adds any data elements or segments to the maximum defined data set;

 

 

(3)

uses any code or data element that is marked “not used” in the implementation
specification of the standard electronic health care transaction or is not in
the standard electronic health care transaction implementation specification; or

Exhibit A to Schedule 1.1-Page 5

--------------------------------------------------------------------------------

 

 

 

(4)

changes the meaning or intent of the standard electronic health care transaction
implementation specification.

 

q.Compliance with Security Requirements.  If Covered Entity and Business
Associate exchange PHI electronically, Business Associate will comply, and will
require any subcontractor or agent involved with such electronic data exchange
to comply, with the following security requirements in addition to those set
forth in this Agreement and HIPAA.  At a minimum, Business Associate and any
agent or subcontractor of Business Associate must:

 

 

(1)

subject electronic data files to a virus check prior to transmission to Covered
Entity;

 

 

(2)

use or maintain technological systems and procedures to guard against
unauthorized access to electronically maintained PHI, including encrypting PHI
at rest and PHI in motion with a technology standard that is developed or
endorsed by a standards developing organization accredited by the American
National Standards Institute.

 

 

(3)

maintain a designated individual to serve as Business Associate’s system
security officer responsible for supervising Business Associate’s system
security and data integrity, and for communicating with Covered Entity on system
security matters;

 

 

(4)

maintain policies and procedures as necessary to prevent unauthorized parties
from accessing, using, disclosing, processing, copying, modifying, corrupting,
rendering unavailable, introducing computer code into, or otherwise performing
unauthorized and undesired activities related to PHI maintained electronically;

 

 

(5)

notify Covered Entity immediately in the event of any proven or suspected
incident in which Business Associate has reason to believe any unauthorized
person may have had access to the electronic data systems of Business Associate
or of Covered Entity (if Business Associate has access to Covered Entity’s data
systems to perform its duties under the Arrangement); and

 

 

(6)

assess its information security policies and procedures at least once annually
and in response to any material breach of security of Business Associate’s
systems.

 

3.Obligations of Covered Entity

 

a.Notice of Privacy Practices.  Covered Entity agrees to inform Business
Associate of its current privacy practices and any future changes to those
practices by providing Business Associate with updated copies of its notice of
privacy practices.  

 

b.Revocation of Authorization by Individual.  Covered Entity agrees to inform
Business Associate of any change to or revocation of an individual’s
authorization to use or disclose PHI to the extent that such changes may affect
Business Associate’s use or disclosure of PHI.

Exhibit A to Schedule 1.1-Page 6

--------------------------------------------------------------------------------

 

 

c.Restrictions on Use and Disclosure.  Covered Entity agrees to notify Business
Associate of any restrictions to the use or disclosure of PHI agreed to by
Covered Entity in accordance with HIPAA to the extent that such restriction may
affect Business Associate’s use or disclosure of PHI.

 

d.Permissible Requests.  Covered Entity shall not request Business Associate to
use or disclose PHI in any manner that would not be permissible under HIPAA if
done by Covered Entity.

 

4.Indemnification

 

Business Associate shall indemnify and hold harmless Covered Entity from and
against any and all losses, expense, damage or injury that Covered Entity may
sustain as a result of, or arising out of a breach of this Agreement by Business
Associate or its agents or subcontractors, including but not limited to any
breach of security or unauthorized use or disclosure of PHI.

 

5.Remedies

 

Business Associate understands and acknowledges that the restrictions and
obligations accepted by Business Associate pursuant to this Agreement are
reasonable and necessary in order to protect the interests of Covered Entity,
its patients and employees and that Business Associate’s failure to comply with
this Agreement in any respect could cause irreparable harm to Covered Entity,
its patients and employees for which there may be no adequate legal
remedy.  Business Associate therefore understands and agrees, notwithstanding
any contrary provision in any other agreement between the parties, that Covered
Entity retains its full rights to pursue legal or equitable remedies in the
event of any breach or threatened breach of this Agreement, and may prevent
Business Associate, any of its agents or subcontractors, or any third party who
has received PHI from Business Associate from violating this Agreement by any
legal means available.  Business Associate further understands that violation of
this Agreement may subject Business Associate to applicable legal penalties,
including those provided under HIPAA and termination of any Arrangement entered
into between Covered Entity and Business Associate.

 

6.Term and Termination

 

a.Term.  This Agreement shall be effective from the Effective Date until all PHI
provided by or created for Covered Entity is destroyed or returned to Covered
Entity or, if it is infeasible to return or destroy PHI, protections are
extended to such PHI in accordance with the terms of this Agreement.

 

b.Material Breach.  A breach by Business Associate of any material provision of
this Agreement or HIPAA, as determined by Covered Entity, shall constitute a
material breach of this Agreement and shall provide grounds for the immediate
termination of this Agreement, the Arrangement and access to PHI. Covered Entity
also may immediately terminate this Agreement, the Arrangement and access to PHI
if Business Associate is named as a defendant in a criminal

Exhibit A to Schedule 1.1-Page 7

--------------------------------------------------------------------------------

 

proceeding resulting from a violation of HIPAA or if there is a finding or
stipulation that Business Associate has violated any standard or requirement of
HIPAA or other security or privacy law.

 

c.Reasonable Steps to Cure Breach.  If Covered Entity knows of a pattern of
activity or practice of Business Associate that constitutes a material breach or
violation of Business Associate’s obligations under this Agreement or HIPAA,
Covered Entity may provide Business Associate with an opportunity to cure the
breach or violation.  Should Business Associate fail to cure the breach or
violation to the satisfaction of Covered Entity within fifteen (15) days of
receiving notice from Covered Entity of such breach or violation, Covered Entity
shall have the right to immediately terminate this Agreement, the Arrangement
and access to PHI.  In the event termination or cure is not feasible, Covered
Entity shall report Business Associate’s breach or violation to HHS.

 

d.Effect of Termination.  Upon termination of this Agreement, the Arrangement or
access to PHI, Business Associate shall return or destroy all PHI in its
possession or the possession of its agents or subcontractors that was created
for or received from Covered Entity.  Upon mutual agreement of the parties that
return or destruction of PHI is infeasible, Business Associate shall provide to
Covered Entity a complete written description of all PHI that it is infeasible
to return or destroy.  Business Associate and its agents or subcontractors shall
continue to extend the protections contained in this Agreement to such PHI that
is not returned or destroyed and limit further use of such PHI to those purposes
that make the return or destruction of such PHI infeasible.  Business Associate
agrees that it will not retain any copies of PHI in any form or medium except as
required by law.  If PHI is destroyed, Business Associate agrees to provide
Covered Entity with appropriate documentation and a certification evidencing
such destruction.

 

7.Miscellaneous

 

a.Relationship of Parties.  None of the provisions of this Agreement are
intended to create or shall be deemed to create any relationship between the
Parties other than that of independent parties contracting with each other
solely for the purposes of effecting the provisions of this Agreement and any
other Arrangement between the Parties.

 

b.Ownership of PHI.  PHI and any related information created for or received
from Covered Entity is, and will remain, the property of Covered
Entity.  Business Associate agrees that it acquires no ownership rights to or
title in any PHI.  

 

c.No Third Party Beneficiaries.  Nothing express or implied in this Agreement is
intended to confer, nor shall anything herein confer, upon any person or entity
other than the individual who is the subject of the PHI, Covered Entity or
Business Associate and their respective successors and assigns, any rights,
remedies, obligations or liabilities whatsoever.

 

d.Successors and Assigns.  This Agreement shall be binding on the parties and
their successors, but neither party may assign the Agreement without the prior
written consent of the other, which consent shall not be unreasonably withheld.

 

Exhibit A to Schedule 1.1-Page 8

--------------------------------------------------------------------------------

 

e.Waiver.  No change, waiver or discharge of any liability or obligation
hereunder on any one or more occasions shall be deemed a waiver of performance
of any continuing or other obligation, or shall prohibit enforcement of any
obligation, on any occasion.

 

f.Severability.  In the event that any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
the provisions of this Agreement shall remain in full force and effect.  

 

g.Modification to Comply with Law.  The Parties acknowledge that state and
federal laws relating to the security and privacy of PHI are rapidly evolving
and that modification of this Agreement may be required to provide for
procedures to ensure compliance with such developments.  The Parties
specifically agree to take such action as is necessary to implement the
standards and requirements of HIPAA.  The Parties understand and agree that
Covered Entity must receive satisfactory written assurances from Business
Associate that Business Associate will adequately safeguard all PHI.   Upon
request of either party, the other party agrees to promptly enter into
negotiations concerning the terms of a modification to this Agreement embodying
written assurances consistent with the standards and requirements of
HIPAA.  Covered Entity may terminate the Arrangement and access to PHI upon
thirty (30) days written notice in the event: (1) Business Associate does not
promptly enter into negotiations to modify this Agreement when requested by
Covered Entity under this section; or (2) Business Associate does not enter into
a modification of this Agreement providing assurances regarding the safeguarding
of PHI that Covered Entity, in its sole discretion deems sufficient to satisfy
the standards and the requirements of HIPAA.

 

h.Amendment.  This Agreement may be amended or modified only in writing signed
by the Parties.

 

i.Interpretation.  This Agreement shall be governed by the laws of the State of
Missouri and interpreted as broadly as necessary to implement and comply with
HIPAA.  The Parties agree that any ambiguity in this Agreement shall be resolved
in favor of a meaning that complies and is consistent with HIPAA.  

 




Exhibit A to Schedule 1.1-Page 9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

 

COVERED ENTITY BUSINESS ASSOCIATE

 

FOSTER DEVELOPMENT, INC.CROSSINGS RIVERVIEW OPCO, LLC

 

______________________________________________________________________

John FosterGreg Smith

PresidentCFO

 

 

 

 

 

 

 

 

 

 

 

Exhibit A to Schedule 1.1-Page 10

--------------------------------------------------------------------------------

 

EXHIBIT A

REQUIRED INSURANCE

Tenant’s Insurance

Tenant or Landlord shall procure and maintain, or cause to be procured and
maintained, throughout the term of this Agreement and any extended periods
specified herein, with insurers authorized to conduct business in the state in
which the Facility is located:

Commercial Property Insurance (and to the extent applicable, Builders Risk
insurance), including boiler and machinery and/or equipment breakdown coverage
to the building(s) and contents by risks commonly covered by an ISO Special
Cause of Loss form or its equivalent.  The amount of such insurance shall be not
less than one hundred percent (100%) of the full replacement cost of the
Facility and its improvements, furniture, furnishings, fixtures, equipment and
other items included in the Facility and owned by Tenant or Landlord (and not by
residents) from time to time, without deduction for depreciation (less cost of
land, excavations, foundations and footings below the lowest basement floor,
blueprints or drawings or such other expenses that would not be re-incurred in
the event of a loss). Coverage shall include Tenant’s Business Interruption
(including loss of rents and necessary continuing expense) in an amount
sufficient to provide proceeds which will cover the “Actual Loss Sustained”
during restoration of any portion of the building(s) or  improvements for a
period of not less than twelve (12) months plus an extended period of indemnity
to be selected by Tenant.  

Tenant may elect at its sole discretion to purchase Flood, Earthquake,
Pollution, Terrorism or other insurance required by Landlord with coverage and
limits determined at Tenant’s sole discretion.  During any period of
construction at the Facility, or any structural renovation or alteration to the
improvements, Builder’s Risk or equivalent course of construction coverage shall
be provided with a limit equivalent to the completed value of the project.

Management Company’s Insurance

Management Company shall procure and maintain, or cause to be procured and
maintained, throughout the term of this Agreement and any extended periods
specified herein, with insurers authorized to conduct business in the state in
which the Facility is located:

 

 

(a.)

Commercial General Liability insurance on an occurrence form (ISO CG0001 or its
equivalent) with unimpaired limits not less than One Million and NO/100 Dollars
($1,000,000.00) per occurrence and Two Million and NO/100 Dollars
($2,000,000.00) per location aggregate. Such coverage shall include Abuse and
Molestation coverage.  An endorsement shall be included naming Tenant as an
additional insured in respect to any liability arising from Management Company’s
work, operations, use, occupancy or maintenance of the Facility by or on behalf
of Management Company.

 

 

(b.)

Umbrella (CGL) insurance on an occurrence form with unimpaired limits not less
than Ten Million and NO/100 Dollars ($10,000,000.00) per occurrence and Ten
Million and NO/100 Dollars ($10,000,000.00) per location aggregate written on a
form excess over and no less

Exhibit A-Page 1

--------------------------------------------------------------------------------

 

 

broad than the Commercial General Liability, Commercial Automobile Liability and
Employer’s Liability coverages referenced herein.  Coverage must drop down for
exhausted aggregate limits under Commercial General Liability, subject to a
deductible or self-insured retention not to exceed $10,000 per occurrence or
accident.

 

(c.)

Professional Liability insurance of not less than Two Million and NO/100 Dollars
($2,000,000.00) per occurrence and Five Million and NO/100 Dollars
($5,000,000.00) general aggregate.  Coverage shall be provided for medical
professional liability as well as property manager’s errors and omissions. 
Should a “Claims Made” policy be obtained the coverage must be continuously
maintained with a retroactive date preceding the Effective Date of this
Agreement, and shall continue for a period following the expiration or
termination of this Agreement that is sufficient to cover any applicable statute
of limitations. With respect to any “Claims Made” professional liability
insurance obtained during the Term, which is subsequently terminated for any
reason, Management Company shall purchase, as an Operating Expense of the
Facility, a new “Claims Made” policy or a tail coverage insurance policy with an
extended reporting period that is sufficient to cover any applicable statute of
limitations, but not less than two (2) consecutive years, with retroactive
coverage continuously maintained prior to the earlier of the Effective Date of
this Agreement or commencement of Management Company’s services, which shall
name Tenant as the named insured.

 

(d.)

Employee Dishonesty/Crime insurance with limits in amounts acceptable to Tenant
provided that maintenance of the deductible shall be commercially reasonable and
similar to those maintained by owners and operators of properties similar in
type, location and quality as the Facility.

 

(e.)

Liquor liability (if applicable) is required with limits, coverage and
deductibles reasonable and customary to other similar properties

 

(f.)

Commercial Automobile Liability coverage for any automobile including, but not
limited to, all owned, non-owned, leased, hired and borrowed automobiles with
unimpaired coverage limits of at least One Million and NO/100 Dollars
($1,000,000.00) combined single limit per accident. 

 

(g.)

Workers’ Compensation coverage subject to the workers’ compensation laws of the
applicable state and Employer’s Liability coverage in the minimum amounts of One
Million and NO/100 Dollars ($1,000,000.00) each accident, One Million and NO/100
Dollars ($1,000,000.00) Disease – Policy Limit, and One Million and NO/100
Dollars ($1,000,000.00) Disease - each employee, or such amounts as are required
by law customary or available on a voluntary basis.  These limits may be
maintained through a combination of Employers’ Liability and Umbrella Liability
policies.

 

(h.)

Employment Practices liability insurance with limits of not less than One
Million and NO/100 Dollars ($1,000,000.00) per occurrence /policy aggregate
including third party liability.

Exhibit A-Page 2

--------------------------------------------------------------------------------

 

 

(i.)

Such other insurance as may from time to time be required by Tenant against
other insurable hazards or casualties and similar to coverage maintained by
owners and operators of properties similar in type, location and quality as the
Facility or as may be required by Legal Requirements.  Tenant hereby retains the
right to periodically review they types and the amounts of insurance being
maintained by Management Company and approve such limits or require an increase
in the amount of said insurance should Tenant deem an increase to be prudent
under then-existing circumstances.  Any premiums for such extra or additional
types or levels of insurance required by Landlord shall be deemed an Operating
Expense.

Contractors/Subcontractors Insurance

Before permitting any contractor or subcontractor (collectively called
“Contractor”) to perform work at the Facility, Management Company shall require
each Contractor to maintain, at their expense, the following insurance in such
amounts and against such risks as follows:

 

 

(a).

Commercial General Liability insurance with limits in an amount of One Million
and NO/100 Dollars ($1,000,000.00) per occurrence and Two Million and NO/100
Dollars ($2,000,000.00) general aggregate including contractual liability
coverages, limits for personal and advertising injury, products/completed
operations, and damage to the premises; and such limits may be provided by a
combination of primary and excess policies.  Further, liquor liability coverage
shall be provided to the extent such exposure exists.  Should “Claims Made”
coverage be obtained, the coverage under such policy must be continuously
maintained with a retroactive date preceding the commencement date of this
Agreement, and shall continue for a period following the expiration or
termination of this Agreement that is sufficient to cover any applicable statute
of limitations.

 

(b).

Commercial Automobile Liability insurance providing coverage for owned, hired
and non-owned vehicles, in an amount not less than One Million and NO/100
Dollars ($1,000,000.00) combined single limit per accident;

 

(c).

Workers’ Compensation coverage subject to the Workers’ Compensation laws of the
applicable state and Employer’s Liability coverage in the minimum amounts of One
Million and NO/100 Dollars ($1,000,000.00) each accident, One Million and NO/100
Dollars ($1,000,000.00) Disease – Policy Limit, and One Million and NO/100
Dollars ($1,000,000.00) Disease - each employee, or such other amounts as are
required by law or available on a voluntary basis.  These limits may be
maintained through a combination of Employers’ Liability and Umbrella Liability
policies.

 

(d).

Umbrella / Excess Liability insurance above the required Commercial General
Liability, coverage with limits not less than Two Million and NO/100 Dollars
($2,000,000.00) per occurrence and Five Million and NO/100 Dollars
($5,000,000.00) general aggregate, written on a form excess over and no less
broad than the Commercial General Liability coverage referenced above.

Exhibit A-Page 3

--------------------------------------------------------------------------------

 

 

(e).

Professional Liability insurance as may be reasonably appropriate based on the
level and type of services provided by Contractor.  Should any medical
professional services be provided by or on behalf of a Contractor, coverage
shall be provided for medical professional liability.

General Insurance Provisions

All such insurance required herein shall: (i) be with insurers authorized to do
business in the state within which the Facility is located, (ii) currently have
and at all times during this Agreement maintain a rating of at least A (or its
equivalent) from Standard & Poor’s, a Division of The McGraw-Hill Companies,
Inc. or an AM Best Rating of A-VIII or better; (iii) specifically identify
insured location(s) by name and contain the complete address of the Facility;
(iv) be for terms of at least one (1) year, (v) contain deductibles approved by
Tenant in its reasonable discretion; and (vi) be subject to the commercially
reasonable approval of Tenant as to insurance companies, amounts, content, forms
of policies, method by which premiums are paid, and expiration dates.  Without
limitation to the generality of the foregoing, all coverages under this Exhibit,
except Earthquake and Flood, shall be required to cover perils of terrorism and
acts of terrorism to the extent commercially available.

Management Company shall, as of the Effective Date, deliver to Tenant (i)
evidence that said insurance policies have been paid current as of the Effective
Date; (ii) original Certificates of Insurance including applicable additional
insured, waiver of subrogation and notice of cancellation endorsements signed by
an authorized agent of the applicable insurance companies evidencing such
insurance satisfactory to Tenant; and (iii) as to all liability policies
procured by Management Company (excluding Employer’s Liability, Employee
Dishonesty/Crime, Professional Liability and Employment Practices Liability)
shall include an endorsement naming Tenant and Landlord as additional insureds
and as a named insured and loss payee on any required property coverages, and
(iv) at the request of Tenant, Management Company shall deliver a copy of each
policy bearing certification of the insurance company underwriter(s), that the
policy(s) is a complete copy of the policy issued with all endorsements. 
Management Company shall renew all such insurance and deliver to Tenant
certificates and endorsements evidencing such renewals at least ten (10)
business days prior to applicable expiration dates.

Without limiting the required endorsements to the insurance policies, Management
Company agrees that all such policies shall include a standard, non-contributory
mortgagee clause naming any Mortgagee identified by Tenant as: (i) an additional
insured under all liability insurance policies, except for Employment Practices,
 Professional Liability, and Workers’ Compensation; (ii) as the first mortgagee
on all Property Insurance policies, if maintained by Management Company on
behalf of Tenant; and (iii) as the lenders loss payee as their interests may
appear on all Business Interruption, including loss of rents. 

 

Management Company further agrees that all such insurance policies: (i) shall
provide for at least thirty (30) days’ prior written notice to Tenant and
Landlord prior to any cancellation, non-renewal, termination or adverse material
reduction of the coverages required herein; (ii) any loss shall be payable by
the insurer to Tenant, Landlord or a Mortgagee designated by Landlord, as their
interest may appear in accordance with the terms of such policy notwithstanding
any act or negligence of Management Company which might otherwise result in
forfeiture of such insurance; and (iii) shall waive all rights of subrogation
against Tenant as

Exhibit A-Page 4

--------------------------------------------------------------------------------

 

respects any claims covered, or which should have been covered, by valid and
collectible insurance including any deductibles or self-insurance maintained
thereunder.  Tenant shall not be responsible for, or incur, any liability for
the sufficiency of any insurance, the insolvency of the insurer, or any other
failure of the insurer to perform, even though Tenant has caused the insurance
to be placed with the insurer after failure of Management Company to furnish
such insurance in accordance herewith.  Management Company shall not obtain
insurance for the Facility in addition to that required by Tenant without the
prior written consent of Tenant, which consent will not be unreasonably
withheld, provided that (i) Tenant and any designees thereof are named insureds
on such insurance, (ii) Tenant receives complete copies of all policies
evidencing such insurance, and (iii) such insurance and the related insurer
comply with all of the applicable requirements set forth herein.

 

 

Exhibit A-Page 5

--------------------------------------------------------------------------------

 

EXHIBIT B

2018 Approved Operating Budget and Approved Capital Budget

The Crossings at Riverview

 

Capital and Transition Budget

 

Friday, August 17, 2018

 

 

 

Name tags

$500

Uniforms

$1,500

Policy Notebooks

$250

Bus logo

$500

Letterhead

$500

Marketing collateral

$4,000

Business cards

$300

Note cards

$400

IT Items (Firewall)

$5,000

Point Click Care

$2,825

Matrix Software

$6,603

Website and design

$5,500

Transition travel costs

$7,000

  Transition

$34,878

 

 

 

 

Model furniture for AL

$10,000

Model furniture for MC

$7,500

Foyer Entry furniture

$7,000

Landscaping

$10,000

MC Flooring issues

$60,000

Smaller transport vehicle

$0

Washer and dryer allowance

$3,200

Electrical modifications

$5,000

  Capital

$102,700

 

 

 

$137,578

 

 

 

Exhibit B-Page 1

--------------------------------------------------------------------------------

 

EXHIBIT C

Accounting, Financial Statement and Compliance-Related Deliverables

Deliverables

Template

Due Date

1.Submit the property trial balance meeting the following guidelines:

a.The trial balance is submitted in Microsoft Excel format,

b.The trial balance is submitted via email to an email address designated by
Tenant.

Not applicable.

Monthly, by the 10th day of the following month.

2.Submit a detailed property balance sheet and income statement, including a
comparison of actual monthly results (not Revenues only) compared against the
estimated amount set forth in the Approved Operating Budget, in Microsoft Excel
format. In addition, a written report should be included explaining expenditures
that vary from what is allocated in either the Approved Operating Budget or the
Approved Capital Budget by the greater of five percent (5%) or Five Thousand and
No/100 Dollars ($5,000.00) for such variance.

Not applicable.

Monthly, by the 10th day of the following month.

3.Submit the detail of all transactions in the owner clearing accounts in
Microsoft Excel format via email to an email address designated by Tenant.

Schedule 1

Monthly, by the 10th day of the following month.

4.Submit the signed manager's certification on the accuracy and completeness of
the financial statements for March, June, September and December in PDF format
via email to an email address designated by Tenant and a final trial balance
based on the requirements of deliverable 1 above.

Schedule 2

Quarterly, by the 20th day following the quarter end month

5.Submit the monthly cash flow budget in Microsoft Excel format via email to an
email address designated by Tenant using the template in

 

Monthly, by the 20th day of the following month.

6.Submit reconciliation for the month of cash to revenue in Microsoft Excel
format.

 

Month, by the 30th day of the following month.

Exhibit C-Page 1

--------------------------------------------------------------------------------

 

7.Submit all balance sheet reconciliations for General Ledger accounts over
$10,000 as of February, May,

August and December, in Microsoft Excel format.  Balance sheet reconciliations
include, but are not limited to the following:

•Bank Reconciliations including the bank statements and listings of the
outstanding checks for all bank accounts listed in Article 7.

•Accounts Receivable aging including the following categories: 1-30 days, 31-60
days, 61-90 days and 91 & over days past due.

•Schedule of deferred revenue

•Prepaid and other asset schedules

•Other liabilities schedules

Not Applicable

Quarterly, by the 25th day following the quarter end month.

8.Submit all check registers for the 30 days subsequent to March, June and
September and for the 60 days subsequent to December.  Provide copies of all
checks and invoices for payments over $10,000.  Provide listing of accounts
payable and/or accrued expenses showing whether any of the selected payments
were accrued, in Microsoft Excel format.

Not Applicable

Quarterly, by the 30th day following the quarter end month and by the 30th and
60th day following the year end month.

9.Submit a summary of all bank reconciliations as of September 30 and December
31 in Microsoft Excel format via email to an email address designated by Tenant.

 

Within 30 days.

10.Submit a computation of the incentive management fee as of May 31 in
Microsoft Excel format via email to an email address designated by Tenant.

Not Applicable

Yearly, by 5/31.

11.Submit all owner requests, internal auditor and external auditor requests via
email as directed.

 

Not Applicable

Ongoing, within 5 business days.

12.Submit copies of all sales tax and tangible personal property tax returns
filed and proof of payment via email to an email address designated by Tenant.

Not Applicable

Monthly, within 10 days of filing tax return.

13.Submit detail of capital items incurred but not budget approved.  Submit
scans of all invoices on the detail of capital items expensed.

Schedule 3

Monthly, within 20 days of the following month.

Exhibit C-Page 2

--------------------------------------------------------------------------------

 

14.Submit quarterly compliance report.

Schedule 4

Quarterly, by the 20th day following the

quarter end month.

 

 

Exhibit C-Page 3

--------------------------------------------------------------------------------

 

Schedule 1 to Exhibit C

See attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY NAME

OWNER CLEARING SCHEDULE

For the Period ended December 31, _____

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXXX

XXXX

XXXX

XXXX

XXXX

XXXX

XXXX

XXXX

XXXX

XXXX

XXXX

 

 

 

Opening Balance Sheet

Opening Balance Sheet Adjustments

Transition Expenses

Transition Capital Items

Property Owner Funding

AOI

Capital Reserve Purchases

Capital Lease Payment

Capital Reserve Payment

Insurance Payments

CNL Payments

 

Date

Description

 

 

 

 

 

 

 

 

 

 

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

                        -  

 

Owner Clearing Balance

                        -  

                        -  

                        -  

                        -  

                        -  

                        -  

                        -  

                        -  

                        -  

                        -  

                        -  

                        -  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-Page 4

--------------------------------------------------------------------------------

 

Schedule 2 to Exhibit C
Quarterly Certification

QUARTERLY 302 ASSESSMENT SUMMARY

Assessment as of quarter ending:

Property Name or Investment Description:

Assessor Name:

Assessor Title:

Date Signed:

 

If an additional comment or note is necessary to clarify an assessment, please
document in the box to right of each statement.

 

Assessment Detail

#

QUESTION

RESPONSE COMMENTS/ATTACHMENT DETAILS

1

To Manager’s knowledge, the consolidated income statement and balance sheet (the
“Reports”) of the Facility delivered on  ___________ fairly present in all
material respects the financial position and results of operations of the
Facility at the dates and for the periods presented in the Reports, with respect
to the matters addressed by such Reports, all in accordance with United States
generally accepted accounting principles consistently applied (subject to normal
year end adjustments).

 

 

 

2

Manager is not aware of any significant deficiencies or material weaknesses in
Manager’s design or operation of internal control over financial reporting which
are reasonably likely to adversely affect Manager’s ability to record, process,
summarize and report financial information with respect to the Facility.

 

3

Manager is not aware of any material fraud that involves management or other
employees who have a significant role in Manager’s internal control over
financial reporting.

 

 

 

 

___________________________________

Signature

 

 

 

Exhibit C-Page 5

--------------------------------------------------------------------------------

 

Schedule 3 to Exhibit C

PROPERTY NAME

 

 

 

Capital Items Expensed (not budget approved)

 

 

For the Period ended December 31, ____

 

 

 

 

 

 

 

 

Date

Vendor

Description

Invoice #

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

-

 

 

 

 

 

Please complete this schedule from 1/1/20__ through 12/31/20__.

 

 

Please submit scans of all invoices.

 

 

 

 




Exhibit C-Page 6

--------------------------------------------------------------------------------

 

Schedule 4 to Exhibit C

QUARTERLY COMPLIANCE REPORT TO __________ (“Tenant”)

 

[DATE]

 

Update On Previously Reported Action Items

Bullet point descriptions of carry over issues that will be reported on and, at
minimum, an oral report including the following:

 

a.identifying staff who have ownership of the action items

b.specifying the timeframe from the initial report date to Tenant

Report Certifying Completion Of Regularly Scheduled Employee Training

Bullet point descriptions of issues that will be reported on and, at minimum, an
oral report including the following:

 

a.identifying scheduled training completed during the reporting period

b.identifying any scheduled training not completed during the reporting period,
the reasons for failure to complete, and remedial steps underway to affect
completion and prevent recurrence

Report On Regularly Scheduled Internal Auditing Functions For Company Billing

Bullet point descriptions of issues that will be reported on and, at minimum, an
oral report including the following:

 

a.identifying scheduled audits completed during the reporting period

b.identifying any scheduled audits not completed during the reporting period,
the reasons for failure to complete, and remedial steps underway to affect
completion and prevent recurrence

Significant New Incident/Complaint/Potential Or Actual Terminations For Cause

 

Bullet point descriptions of issues that will be reported on and, at minimum, an
oral report including the following:

 

a.identifying staff who have ownership of the action item response

b.describing circumstances of terminations for cause

c.report on whether an assessment has been made on whether outside counsel or
consulting expertise is needed to analyze properly the new incident






Exhibit C-Page 7

--------------------------------------------------------------------------------

 

Report On Monitoring Of Trends Of Significant New Incident or Complaint Issues

Bullet point descriptions of issues that will be reported on and, at minimum, an
oral report including the following:

 

a.provide summary of monthly or quarterly trends in the incidence of significant
compliance issues; trends period reported should compare to trailing 12 month
reporting periods whether monthly or quarterly

b.specific reporting on any outlier trends developing regarding non-compliance

Report On New Or Anticipated Local, State or Federal Regulatory Or Statutory
Changes That Could Affect the Company

Bullet point descriptions of issues that will be reported on and, at minimum, an
oral report including the following:

 

a.description of the new or anticipated change and timeframe for adoption

b.identification of steps taken to determine how the Company will achieve
compliance

c.identification of employees with ownership of these compliance steps

Reporting of External Government Regulatory, Audits, Inquiries Or Investigations
Of Company By Any Local, State or Federal Regulators

Bullet point descriptions of issues that will be reported on and, at minimum, an
oral report including the following:

 

a.identifying information regarding the government entity engaged in the audit,
inquiry or investigation

b.specifying the subject matter of the regulatory inquiry [including but not
limited to CMS, State Medicaid Agencies, OSHA, GL claims, patient care matters,
insurance claims]

specifying the timeframe for the initiation of the audit, inquiry or
investigation and estimate of duration

c.early estimate of likelihood of the audit, investigation or inquiry resulting
into a material adverse event for the Company

d.report on whether an assessment has been made on whether outside counsel or
consulting expertise is needed to analyze properly the new incident

 






Exhibit C-Page 8

--------------------------------------------------------------------------------

 

Report On Pending Or Threatened Litigation By Private Parties

Bullet point descriptions of issues that will be reported on and, at minimum, an
oral report including the following:

 

a.identifying information regarding the potential claim against the Facility

b.early estimate of likelihood of a claim or demand being lodged, litigation
being initiated, prospects for early resolution

c.early estimate of the likelihood that the claim could result in a material
adverse event for the Company

d.report on whether an assessment has been made on whether outside counsel or
consulting expertise is needed to analyze properly the new incident

Date:

 

Signature of Compliance Officer (or responsible officer)

 

 

 

 

Exhibit C-Page 9

--------------------------------------------------------------------------------

 

SCHEDULE 6.2(d)

MANAGEMENT COMPANY ORGANIZATIONAL CHART

 



100%

 

 

Foster Development, Inc.

 

 

 

John Foster

Susan Foster

 

 

 

 

 

 

 



 

 

 

 

 

Schedule 6.2(d)-Page 1